Exhibit 10.14

INTEREST PURCHASE AND SALE AGREEMENT

by and among

BIDMEX HOLDING, LLC,
as Buyer,

and

THE COMPANIES LISTED ON EXHIBIT A,

STRATEGIC MEXICAN INVESTMENT PARTNERS, L.P.,

and

CARGILL FINANCIAL SERVICES
INTERNATIONAL, INC.,
as Sellers,

and

NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.,

AMERICAN GENERAL LIFE INSURANCE COMPANY,

and

AMERICAN GENERAL LIFE AND ACCIDENT INSURANCE COMPANY

August 8, 2006


--------------------------------------------------------------------------------


TABLE OF CONTENTS

1.

Purchase and Sale of Membership Interests

 

1

 

1.1

Purchase and Sale of Membership Interests

 

1

 

1.2

Purchase Consideration

 

1

 

1.3

Verification Procedure; Adjustment

 

2

 

1.4

Closing

 

3

 

1.5

Further Assurances

 

3

 

 

 

 

 

2.

Representations and Warranties of Each Company

 

3

 

2.1

Existence; Good Standing; Authority of Each Company

 

4

 

2.2

Existence; Authority of Subsidiaries

 

4

 

2.3

Capitalization of the Company

 

5

 

2.4

Capitalization of Subsidiary

 

5

 

2.5

Assets of Subsidiary

 

5

 

2.6

No Conflict

 

5

 

2.7

Financial Statements

 

6

 

2.8

Absence of Undisclosed Liabilities

 

6

 

2.9

Absence of Certain Changes

 

6

 

2.10

Consents and Approvals

 

9

 

2.11

Litigation

 

9

 

2.12

Taxes

 

9

 

2.13

Employees; Employee Benefit Plan

 

11

 

2.14

Title to and Sufficiency of Assets

 

11

 

2.15

Real Property

 

12

 

2.16

Labor and Employment Matters

 

12

 

2.17

Permits; Compliance with Laws

 

12

 

2.18

Contracts and Commitments of the Company and Subsidiary

 

12

 

2.19

Intellectual Property

 

15

 

2.20

No Illegal Payments

 

15

 

2.21

Transactions with Related Persons

 

15

 

2.22

Solvency

 

15

 

 

 

 

 

3.

Representations and Warranties of Sellers

 

15

 

3.1

Membership Interests

 

15

 

3.2

Authority

 

16

 

3.3

Brokers

 

16

 

 

 

 

 

4.

Representations and Warranties of Buyer

 

17

 

4.1

Investment Intent

 

17

 

4.2

Authority

 

17

 

4.3

Brokers

 

18

 

i


--------------------------------------------------------------------------------




 

5.

Certain Covenants of Buyer, AIG and SMIP, the Companies and Sellers

 

18

 

5.1

Regulatory and Other Authorizations; Consents

 

18

 

5.2

Further Action

 

18

 

5.3

Press Releases

 

19

 

5.4

No Solicitation

 

19

 

5.5

Preparation of Tax Returns; Payment of Taxes; Refunds.

 

19

 

5.6

Conveyance Taxes; Costs

 

20

 

 

 

 

 

6.

Conditions To Closing

 

20

 

6.1

Conditions to the Buyer’s Obligations

 

20

 

6.2

Conditions to the Sellers’ Obligations

 

23

 

 

 

 

 

7.

Survival of Representations and Warranties; Indemnification

 

24

 

7.1

Survival

 

24

 

7.2

Indemnification by Sellers

 

24

 

7.3

Treatment of Indemnity Payments

 

26

 

7.4

Remedies Not Exclusive

 

26

 

 

 

 

 

8.

General Provisions

 

26

 

8.1

Notices

 

26

 

8.2

Fees and Expenses

 

28

 

8.3

Interpretation

 

28

 

8.4

Counterparts

 

29

 

8.5

Amendments

 

29

 

8.6

Entire Agreement; Severability

 

29

 

8.7

Third Party Beneficiaries

 

29

 

8.8

Governing Law

 

29

 

8.9

Assignment

 

30

 

8.10

Consent to Jurisdiction

 

30

 

8.11

Mutual Drafting

 

30

 

8.12

Acknowledgment

 

30

 

8.13

Remedies

 

30

 

8.14

Waiver

 

30

 

 

 

 

 

9.

Definitions

 

31

 

9.1

Definitions

 

31

 

9.2

Other Definitions

 

35

 

ii


--------------------------------------------------------------------------------




EXHIBITS

 

Exhibit A

 

Sellers; Membership Interests; Purchase Price Allocation

Exhibit B

 

Form of Closing Reconciliation

Exhibit C

 

Comprehensive Transaction Documents

Exhibit D

 

Contributed Subsidiary Loans

Exhibit E

 

Refinanced Subsidiary Loans

Exhibit F

 

Assumed Loans

Exhibit G

 

Subsidiary Portfolios

SCHEDULES

Schedule 2.2

 

Subsidiaries

Schedule 2.4

 

Capitalization of Subsidiary

Schedule 2.5

 

Assets of Subsidiary

Schedule 2.7

 

Financial Statements

Schedule 2.8

 

Absence of Undisclosed Liabilities

Schedule 2.9

 

Absence of Certain Changes

Schedule 2.10(a)

 

Government Consents

Schedule 2.10(b)

 

Third-Party Consents

Schedule 2.12

 

Taxes

Schedule 2.14

 

Loans to the Company

Schedule 2.15

 

Real Property

Schedule 2.17

 

Permits

Schedule 2.18(a)

 

Contracts and Commitments of the Company

Schedule 2.18(a)(x)

 

Subservicing Agreements of the Company

Schedule 2.18(a)(xi)

 

Pledges/Promissory Notes of the Company

Schedule 2.18(b)

 

Contracts and Commitments of the Subsidiary

Schedule 2.18(b)(ix)

 

Subservicing Agreements of the Subsidiary

Schedule 2.19

 

Intellectual Property

Schedule 2.21

 

Transactions with Related Persons

 

iii


--------------------------------------------------------------------------------


Table of Contents

THIS INTEREST PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered
into as of August 8, 2006, by and among Bidmex Holding, LLC, a Delaware limited
liability company (“Buyer”), the Delaware limited liability companies listed on
Exhibit A attached hereto (each individually, a “Company,” and, collectively,
the “Companies”), Strategic Mexican Investment Partners, L.P., a Texas limited
partnership, on its behalf and on behalf of its Affiliates (“SMIP”), and Cargill
Financial Services International, Inc., a Delaware corporation (“Cargill” and,
together with SMIP, the “Sellers”).  The Sellers and the Companies shall be
collectively referred to as the “Seller Entities.”  National Union Fire
Insurance Company of Pittsburgh, Pa., a corporation incorporated under the laws
of Pennsylvania, American General Life Insurance Company, a corporation
incorporated under the laws of Texas; and American General Life and Accident
Insurance Company, a corporation incorporated under the laws of Tennessee
(collectively referred to as “AIG”), are each a party to this Agreement.

WHEREAS, the Sellers are the sole members of the Companies and collectively own
beneficially and of record 100% of the membership interests in each of the
Companies, as set forth on Exhibit A attached hereto (collectively, the
“Membership Interests”);

WHEREAS, the Sellers desire to sell to Buyer, and Buyer desires to purchase from
the  Sellers, 100% of the Membership Interests on the terms and conditions set
forth herein;

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:


1.                                      PURCHASE AND SALE OF MEMBERSHIP
INTERESTS

1.1                                 Purchase and Sale of Membership Interests. 
Subject to the terms and conditions set forth in this Agreement and in reliance
on the representations and warranties made by each of the Seller Entities, at
the Closing (as defined below), Buyer agrees to purchase from each Seller, and
each Seller severally agrees to sell to Buyer, all of such Seller’s Membership
Interests (as set forth under such Seller’s name on Exhibit A) for the aggregate
consideration, in respect of such Seller’s Membership Interests, equal to the
sum of (i) the cash purchase price and (ii) 15% of the membership interests in
Buyer, in each case attributable to such Seller’s Membership Interests in each
Company set forth opposite such Company’s name on Exhibit A.  The sum of the
consideration payable to each Seller pursuant to this Section 1.1 shall equal
the aggregate consideration set forth in Section 1.2 below.

1.2                                 Purchase Consideration.  In consideration of
the sale by Sellers to Buyer of the Membership Interests pursuant to Section
1.1, Buyer (i) will pay or cause to be paid a cash purchase price to Cargill and
(ii)(a) will pay or cause to be paid a cash purchase price and (b) immediately
prior to the execution of this Agreement, has issued a 15% membership interest
in the Buyer, in the case of clauses (ii)(a) and (b) to SMIP.  The aggregate
cash purchase price payable to Sellers will be equal to $MxPs 1,298.82 million
(the “Closing Purchase Price”), as (i) reduced by the AIG Asset Purchase Price
and the AIG Escrowed Funds and (ii) further reduced by the SMIP Asset Purchase
Price and the value calculated in Mexican Pesos of 15% of the membership
interests in the Buyer and (iii) as adjusted, if necessary, pursuant to Section
1.3, to be converted at the Exchange Rate and paid in U.S. Dollars (the
“Purchase Price”).  The


--------------------------------------------------------------------------------




Table of Contents

Purchase Price will be paid by Buyer at, or within two (2) Business Days of, the
Closing in U.S. Dollars by wire transfer of immediately available funds and the
release of the AIG Escrowed Funds in accordance with the terms and conditions of
the Escrow Agreement.  Buyer will deliver to Cargill a portion of the Purchase
Price which is equal to the consideration to which such Seller is entitled in
respect of the Membership Interests held by such Seller as of the Closing as set
forth on Exhibit A to the account designated by Cargill in writing to the Buyer
at least two (2) Business Days prior to the Closing.  Buyer will deliver to SMIP
the remainder of the Purchase Price.

1.3                                 Verification Procedure; Adjustment.


(A)                                  WITHIN 45 DAYS AFTER THE CLOSING DATE, THE
BUYER AND ITS MANAGER SHALL PREPARE AND DELIVER TO CARGILL AND AIG A STATEMENT
DETAILING A RECONCILIATION OF THE CASH FLOWS GENERATED BY, AND DISTRIBUTIONS
(INCLUDING DEBT SERVICE), IF ANY, MADE BY, THE PORTFOLIOS DURING THE PERIOD FROM
THE VALUATION DATE THROUGH THE CLOSING DATE ON A PORTFOLIO BY PORTFOLIO BASIS
MEASURED AGAINST THE CASH BALANCE SET FORTH IN THE UNAUDITED BALANCE SHEETS OF
THE COMPANIES AND THE UNAUDITED BALANCE SHEETS OF THE SUBSIDIARIES AS OF THE
CLOSE OF BUSINESS ON THE VALUATION DATE (TOGETHER, THE “CLOSING
RECONCILIATION”).  EACH CLOSING RECONCILIATION SHALL BE PREPARED IN ACCORDANCE
WITH THE METHODOLOGY SET FORTH IN THE FORM ATTACHED AS EXHIBIT B HERETO.  UNLESS
CARGILL DELIVERS THE DISPUTE NOTICE (AS DEFINED BELOW) TO BUYER WITHIN 15 DAYS
AFTER RECEIPT OF THE CLOSING RECONCILIATION, THE CLOSING RECONCILIATION SHALL BE
DEEMED THE “FINAL CLOSING RECONCILIATION,” SHALL BE BINDING UPON ALL PARTIES AND
SHALL NOT BE SUBJECT TO DISPUTE OR REVIEW.  IF CARGILL DISAGREES WITH THE
CLOSING RECONCILIATION, CARGILL MAY, WITHIN 15 DAYS AFTER RECEIPT THEREOF,
NOTIFY THE BUYER IN WRITING (THE “DISPUTE NOTICE”), WHICH DISPUTE NOTICE SHALL
PROVIDE REASONABLE DETAIL OF THE NATURE OF EACH DISPUTED ITEM ON THE CLOSING
RECONCILIATION, INCLUDING ALL SUPPORTING DOCUMENTATION THERETO.  THE SELLERS AND
BUYER SHALL FIRST USE COMMERCIALLY REASONABLE EFFORTS TO RESOLVE SUCH DISPUTE
BETWEEN THEMSELVES AND, IF THE PARTIES ARE ABLE TO RESOLVE SUCH DISPUTE, THE
CLOSING RECONCILIATION SHALL BE REVISED TO THE EXTENT NECESSARY TO REFLECT SUCH
RESOLUTION, SHALL BE DEEMED THE “FINAL CLOSING RECONCILIATION” AND SHALL BE
CONCLUSIVE AND BINDING UPON ALL PARTIES AND SHALL NOT BE SUBJECT TO DISPUTE OR
REVIEW.  IF THE PARTIES ARE UNABLE TO RESOLVE THE DISPUTE WITHIN 30 DAYS AFTER
RECEIPT BY THE BUYER OF THE DISPUTE NOTICE, THE PARTIES SHALL SUBMIT THE DISPUTE
TO A MUTUALLY ACCEPTABLE INTERNATIONALLY RECOGNIZED ACCOUNTING FIRM AT SUCH
FIRM’S NEW YORK, NEW YORK OFFICE (THE “ACCOUNTANTS”).  THE ACCOUNTANTS SHALL ACT
AS EXPERTS AND NOT ARBITERS AND SHALL DETERMINE ONLY THOSE ITEMS IN DISPUTE ON
THE CLOSING RECONCILIATION.  PROMPTLY, BUT NO LATER THAN 30 DAYS AFTER
ENGAGEMENT, THE ACCOUNTANTS SHALL DELIVER A WRITTEN REPORT TO THE SELLERS AND
BUYER AS TO THE RESOLUTION OF THE DISPUTED ITEMS.  THE CLOSING RECONCILIATION AS
DETERMINED BY THE ACCOUNTANTS SHALL BE DEEMED THE “FINAL CLOSING
RECONCILIATION,” SHALL BE CONCLUSIVE AND BINDING UPON ALL PARTIES AND SHALL NOT
BE SUBJECT TO DISPUTE OR REVIEW.  THE FEES AND EXPENSES OF THE ACCOUNTANTS IN
CONNECTION WITH THE RESOLUTION OF DISPUTES PURSUANT TO THIS SECTION 1.3(A) SHALL
BE BORNE EQUALLY BY SELLERS, ON THE ONE HAND, AND BUYER, ON THE OTHER HAND.


(B)                                 AS PROVIDED IN SECTION 1.2 HEREOF, THE
PORTION OF THE CLOSING PURCHASE PRICE APPLICABLE TO THE COMPANY OR THE COMPANIES
WHOSE PORTFOLIO WAS THE SUBJECT OF THE DISPUTE, SHALL BE ADJUSTED, DOLLAR FOR
DOLLAR (IN U.S. DOLLARS CONVERTED FROM MEXICAN PESOS AT THE EXCHANGE RATE), UP
OR DOWN, AS APPROPRIATE, TO REFLECT (X) ANY DISTRIBUTIONS (INCLUDING DEBT

2


--------------------------------------------------------------------------------





TABLE OF CONTENTS


SERVICE) MADE SUBSEQUENT TO THE VALUATION DATE NOT IN RESPECT OF PRE-VALUATION
DATE CASH FLOWS OR (Y) OTHER NECESSARY CORRECTIONS OF ERRORS OR OMISSIONS WITH
RESPECT TO THE ESTIMATED CLOSING DATE BALANCE SHEET AS CORRECTED IN THE FINAL
CLOSING STATEMENT. WITHIN FIVE (5) BUSINESS DAYS FOLLOWING THE DETERMINATION OF
A FINAL CLOSING STATEMENT IN ACCORDANCE WITH SECTION 1.3(A), (I) IF AN
ADJUSTMENT IS REQUIRED IN BUYER’S FAVOR, EACH SELLER SHALL PAY TO BUYER AN
AMOUNT EQUAL TO SUCH SELLER’S PRO RATA PORTION (AS SET FORTH UNDER SUCH SELLER’S
NAME OPPOSITE THE APPLICABLE COMPANY NAME IN COLUMN 4 OF EXHIBIT A) OF THE
AMOUNT OF THE REQUIRED ADJUSTMENT AND, (II) IF AN ADJUSTMENT IS REQUIRED IN
SELLERS’ FAVOR, BUYER SHALL PAY TO EACH SELLER AN AMOUNT EQUAL TO SUCH SELLER’S
PRO RATA PORTION (AS SET FORTH UNDER SUCH SELLER’S NAME OPPOSITE THE APPLICABLE
COMPANY NAME IN COLUMN 4 OF EXHIBIT A) OF THE AMOUNT OF THE REQUIRED ADJUSTMENT,
IN EACH CASE BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO THE ACCOUNT
DESIGNATED BY THE RECEIVING PARTY AT LEAST TWO (2) BUSINESS DAYS IN ADVANCE.  IF
ANY PAYMENT REQUIRED UNDER THIS SECTION 1.3(B) IS NOT MADE IN FULL WITHIN SUCH
THREE (3) BUSINESS DAY PERIOD, SUCH PAYMENT WILL THEREAFTER BEAR SIMPLE INTEREST
AT AN ANNUAL RATE EQUAL TO THE PRIME RATE PUBLISHED IN THE WALL STREET JOURNAL
PLUS TWO PERCENT (2%) UNTIL PAID IN FULL.


(C)                                  TO THE EXTENT BUYER, ON THE ONE HAND, AND
SELLERS, ON THE OTHER, ARE EACH OBLIGATED TO PAY TO THE OTHER AN AMOUNT PURSUANT
TO THIS SECTION 1.3, SUCH AMOUNTS MAY BE SET OFF AGAINST EACH OTHER AND THE
REMAINING BALANCE SHALL BE PAID BY THE APPLICABLE PARTY OR PARTIES IN ACCORDANCE
WITH THIS SECTION 1.3.

1.4                                 Closing.  The closing (the “Closing”) of the
purchase and sale of the Membership Interests and the other transactions
contemplated by this Agreement shall be held at the offices of Goodwin Procter
LLP, 599 Lexington Avenue, New York, New York (or at such other place as the
Buyer and the Sellers may mutually determine), on a date mutually determined by
the Buyer and the Sellers on or after the date on which the conditions to
Closing set forth in Sections 6.1 and 6.2 of this Agreement have been satisfied
or waived.  The date on which the Closing actually occurs is sometimes referred
to herein as the “Closing Date.”  It is understood and agreed that if all the
transactions contemplated herein do not happen on the Closing Date, including
without limitation the transactions contemplated by the Asset Sale and Purchase
Agreement, the transactions that were effected will be reversed, the Closing
Purchase Price shall be returned to the Buyer and the Membership Interests shall
be returned to the Sellers.

1.5                                 Further Assurances.  Sellers shall, from
time to time after the Closing at the reasonable request of Buyer, execute and
deliver such further instruments of transfer and take such other action as may
be reasonably required to more effectively transfer and vest in Buyer the
Membership Interests and all rights thereto, and to fully implement the
provisions of this Agreement.

2.                                      Representations and Warranties of Each
Company.  In order to induce Buyer to enter into this Agreement and consummate
the transactions contemplated hereby, each Company, severally and only with
respect to itself, and each Seller, severally with respect to each and every
Company, hereby makes the following representations and warranties to Buyer. 
For the avoidance of doubt, no Company is making any representation or warranty
about any other

3


--------------------------------------------------------------------------------




Table of Contents

Company and no Seller is making any representation or warranty about any
membership interests other than the membership interests which it is selling.

2.1                                 Existence; Good Standing; Authority of Each
Company.


(A)                                  THE COMPANY IS A LIMITED LIABILITY COMPANY
DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
STATE OF DELAWARE.  THE COMPANY HAS ALL REQUISITE LIMITED LIABILITY COMPANY
POWER AND AUTHORITY UNDER THE DELAWARE LIMITED LIABILITY COMPANY ACT, AS AMENDED
FROM TIME TO TIME, TO CONDUCT THE BUSINESSES IN WHICH IT IS ENGAGED, TO OWN,
OPERATE, LEASE, ENCUMBER AND USE ITS PROPERTIES AND ASSETS THAT IT PURPORTS TO
OWN OR USE, TO PERFORM ITS OBLIGATIONS AND CARRY ON ITS BUSINESS AS CURRENTLY
CONDUCTED.  THE COMPANY IS DULY LICENSED OR QUALIFIED TO DO BUSINESS AS A
FOREIGN LIMITED LIABILITY COMPANY UNDER THE LAWS OF EACH OTHER JURISDICTION IN
WHICH THE CHARACTER OF ITS PROPERTIES OR IN WHICH THE TRANSACTION OF ITS
BUSINESS MAKES SUCH QUALIFICATION NECESSARY, EXCEPT WHERE THE FAILURE TO BE SO
LICENSED OR QUALIFIED WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A
MATERIAL ADVERSE EFFECT.  COPIES OF THE COMPANY’S CERTIFICATE OF FORMATION (THE
“COMPANY CERTIFICATE”) AND LIMITED LIABILITY COMPANY AGREEMENT (THE “COMPANY LLC
AGREEMENT”), EACH AS AMENDED TO DATE AND MADE AVAILABLE TO BUYER’S COUNSEL, ARE
COMPLETE AND CORRECT AND THE COMPANY IS NOT IN VIOLATION OF ITS COMPANY
CERTIFICATE OR COMPANY LLC AGREEMENT.


(B)                                 THE COMPANY HAS THE LIMITED LIABILITY
COMPANY POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT AND THE OTHER
COMPREHENSIVE TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY AND TO PERFORM ITS
OBLIGATIONS HEREUNDER AND THEREUNDER.  THE EXECUTION AND DELIVERY OF THIS
AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS, THE PERFORMANCE BY THE COMPANY OF
ITS OBLIGATIONS HEREUNDER AND THEREUNDER AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY HAVE BEEN DULY AUTHORIZED BY ALL
REQUISITE ACTION ON THE PART OF THE COMPANY.  THIS AGREEMENT HAS BEEN DULY
EXECUTED AND DELIVERED BY THE COMPANY AND, ASSUMING THE DUE AUTHORIZATION,
EXECUTION AND DELIVERY OF THIS AGREEMENT BY BUYER, THIS AGREEMENT CONSTITUTES A
LEGAL, VALID AND BINDING OBLIGATION OF THE COMPANY, ENFORCEABLE AGAINST EACH
COMPANY IN ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE
LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAWS
AFFECTING CREDITORS’ RIGHTS GENERALLY AND BY GENERAL EQUITABLE PRINCIPLES.

2.2                                 Existence; Authority of Subsidiaries. 
Except for the Person set forth on Schedule 2.2 opposite the name of each
Company (in each case, the “Subsidiary” and together with the subsidiaries of
each other Company, the “Subsidiaries”), the Company does not own, directly or
indirectly, any capital stock of or other equity interest in, or control,
directly or indirectly, another Person, and the Company is not, directly or
indirectly, a party to, member of or participant in any partnership, joint
venture or similar business entity.  The Subsidiary is duly organized and
validly existing as a limited liability partnership with variable capital
(“sociedad de responsabilidad limitada de capital variable”) under the laws of
Mexico.  The Subsidiary has all requisite limited liability partnership power
and authority under the laws of Mexico, as amended from time to time, to conduct
the businesses in which it is engaged, to own, operate, lease, encumber and use
its properties and assets that it purports to own or use, to perform its
obligations and carry on its business as currently conducted.  The Subsidiary is
duly licensed or qualified to do business as a foreign corporation or foreign
limited liability partnership under the

4


--------------------------------------------------------------------------------




Table of Contents

laws of each other jurisdiction in which the character of its properties or in
which the transaction of its business makes such qualification necessary, except
where the failure to be so licensed or qualified would not, individually or in
the aggregate, have a Material Adverse Effect.  Copies of the constituent
documents of the Subsidiary, as amended to date and made available to Buyer’s
counsel, are complete and correct.

2.3                                 Capitalization of the Company.


(A)                                  AS OF THE DATE OF THIS AGREEMENT, THE
SELLERS ARE THE ONLY MEMBERS OF THE COMPANY AND THE MEMBERSHIP INTERESTS OWNED
BY THE SELLERS, AS SET FORTH ON EXHIBIT A, CONSTITUTE ALL OF THE OUTSTANDING
MEMBERSHIP INTERESTS OF SUCH COMPANY.  THE COMPANY HAS NO OUTSTANDING
SUBSCRIPTIONS, OPTIONS, WARRANTS, AGREEMENTS, ARRANGEMENTS OR COMMITMENTS OF ANY
KIND FOR OR RELATING TO THE ISSUANCE OR SALE OF, ANY MEMBERSHIP INTERESTS OF THE
COMPANY.  THE COMPANY HAS NO OBLIGATION TO PURCHASE, REDEEM, OR OTHERWISE
ACQUIRE ANY OF THEIR MEMBERSHIP INTERESTS OR ANY INTERESTS THEREIN.  ALL OF THE
MEMBERSHIP INTERESTS HAVE BEEN DULY AND VALIDLY AUTHORIZED AND ISSUED.


(B)                                 THERE ARE NO PREEMPTIVE RIGHTS, RIGHTS OF
FIRST REFUSAL, PUT OR CALL RIGHTS OR OBLIGATIONS OR ANTI-DILUTION RIGHTS WITH
RESPECT TO THE ISSUANCE, SALE OR REDEMPTION OF THE MEMBERSHIP INTERESTS, OTHER
THAN RIGHTS WAIVED HEREUNDER.  THERE ARE NO RIGHTS TO HAVE THE MEMBERSHIP
INTERESTS REGISTERED FOR SALE TO THE PUBLIC PURSUANT TO THE LAWS OF ANY
JURISDICTION, AND THERE ARE NO AGREEMENTS RELATING TO THE VOTING OR RESTRICTING
THE TRANSFER OF THE MEMBERSHIP INTERESTS.

2.4                                 Capitalization of Subsidiary.  Except for
the Subsidiary, the Company does not own or control, directly or indirectly, any
interest in any other corporation, partnership, limited liability company,
association or other business entity.  Except as set forth on Schedule 2.4, the
Company owns beneficially and of record all of the issued and outstanding equity
interests of the Subsidiary.

2.5                                 Assets of Subsidiary.  The Subsidiary of
each Company has been the sole owner of the Portfolio attributable to such
Company as set forth on Schedule 2.5 opposite the Subsidiary’s name since the
Valuation Date.

2.6                                 No Conflict.  Neither the execution and
delivery by the Company of this Agreement and the other Comprehensive
Transaction Documents to which it is a party, nor the consummation by the
Company of the transactions in accordance with the terms hereof and thereof,
conflicts with or results in a breach of any provisions of the Company LLC
Certificate, the Company LLC Agreement or the organizational documents of the
Subsidiary.  Assuming the consents, approvals and authorizations contemplated by
Section 2.11 are obtained, the execution and delivery by the Company of this
Agreement and the other Comprehensive Transaction Documents to which it is a
party and the consummation by the Company and Sellers of the transactions in
accordance with the terms hereof and thereof do not and will not (i) violate, or
conflict with, or result in a breach of any provision of, or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default), or give rise to a right of termination, cancellation or
acceleration of any obligation or loss of any material benefit, require

5


--------------------------------------------------------------------------------




Table of Contents

any notice to, declaration or filing with, or consent or waiver, constitute a
change of control, require the payment of a penalty under or result in the
imposition of any encumbrance on the Company’s or it Subsidiary’s assets under
any of the terms, conditions or provisions of any note, bond, mortgage,
indenture, deed of trust, lease, permit, license, authorization, contract or
other agreement to which the Company or its Subsidiary is a party or by which
the Company, its Subsidiary or any of their respective properties or assets is
bound and (ii) violate, conflict with or result in a violation of, or constitute
a default (whether after the giving of notice, lapse of time or both) under, any
provision of any law, regulation or rule, or any order of, or any restriction
imposed by, any court or governmental agency applicable to the Company or its
Subsidiary.

2.7                                 Financial Statements.  The Company has
delivered to Buyer on the date hereof the following financial statements:


(A)                                  UNAUDITED BALANCE SHEET OF THE COMPANY AND
THE AUDITED BALANCE SHEET OF THE SUBSIDIARY AS OF DECEMBER 31, 2005
(COLLECTIVELY, THE “BALANCE SHEET”) AND STATEMENTS OF INCOME, CHANGES IN EQUITY,
AND CASH FLOW FOR THE FISCAL YEAR THEN ENDED FOR EACH OF THE COMPANY AND THE
SUBSIDIARY, TOGETHER WITH THE NOTES THERETO AND THE REPORTS THEREON OF THE
SUBSIDIARY’S INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS; AND


(B)                                 UNAUDITED BALANCE SHEET OF THE COMPANY AND
UNAUDITED BALANCE SHEET OF THE SUBSIDIARY (COLLECTIVELY, THE “UNAUDITED BALANCE
SHEET”) AS OF CLOSE OF BUSINESS ON FEBRUARY 28, 2006 (THE “VALUATION DATE”) AND
THE RELATED STATEMENTS OF INCOME AND CASH FLOW AS OF SUCH DATE FOR EACH OF THE
COMPANY AND THE SUBSIDIARY.

The financial statements described in clauses (a) and (b) above, together with
the unaudited balance sheet of the Company and the unaudited balance sheet of
the Subsidiary as of the last day of each fiscal month ended after the Valuation
Date and the related statements of income and cash flow for each such fiscal
month for each of the Company and the Subsidiary, are collectively referred
herein as the financial statements (the “Financial Statements”) and are hereby
delivered as Schedule 2.7.

Subject to the absence of footnotes, narrative disclosures and year-end audit
adjustments with respect to any unaudited Financial Statements, the Financial
Statements have been prepared in accordance with U.S. GAAP with respect to the
Companies and Mexican GAAP with respect to the Subsidiaries consistently
applied, and present fairly in all material respects the consolidated financial
condition of the Company.

2.8                                 Absence of Undisclosed Liabilities.  Except
as may be disclosed on Schedule 2.8 or shown on the Balance Sheet, and except
for liabilities incurred in the ordinary course of business, consistent with
past practices, since the date of the Balance Sheet, the Company and, to
Seller’s Knowledge, the Subsidiaries have no liabilities or obligations of any
nature, whether accrued, absolute, contingent, asserted or unasserted,
liquidated or unliquidated, matured or unmatured, or otherwise (each, a
“Liability”).

2.9                                 Absence of Certain Changes.  Except as
contemplated by the Transaction Documents or as set forth on Schedule 2.9, from
the Valuation Date to the date of this

6


--------------------------------------------------------------------------------




Table of Contents

Agreement, the Company has operated only in the ordinary course of business
consistent with past practices and there has not been any:


(A)                                  CHANGE IN THE COMPANY’S AUTHORIZED OR
ISSUED MEMBERSHIP INTERESTS OR THE SUBSIDIARY’S AUTHORIZED AND ISSUED EQUITY
INTERESTS; GRANT OF ANY OPTION, RIGHT TO PURCHASE OR SIMILAR RIGHT REGARDING THE
MEMBERSHIP INTERESTS OF THE COMPANY OR EQUITY INTERESTS OF THE SUBSIDIARY;
PURCHASE, REDEMPTION, RETIREMENT, OR OTHER ACQUISITION BY THE COMPANY OF ANY
SUCH MEMBERSHIP INTERESTS OR BY THE SUBSIDIARY OF ANY SUCH EQUITY INTERESTS;
DECLARATION OR PAYMENT OF ANY DIVIDEND OR OTHER DISTRIBUTION OR PAYMENT
(INCLUDING DEBT SERVICE) IN RESPECT OF THE MEMBERSHIP INTERESTS OF THE COMPANY
OR EQUITY INTERESTS OF THE SUBSIDIARY SINCE THE VALUATION DATE; SPLIT,
COMBINATION OR RECLASSIFICATION OF ANY OF THE MEMBERSHIP INTERESTS OF THE
COMPANY OR EQUITY INTERESTS OF THE SUBSIDIARY OR ISSUANCE OR AUTHORIZATION FOR
THE ISSUANCE OF ANY OTHER SECURITIES IN RESPECT OF, IN LIEU OF, OR IN
SUBSTITUTION FOR ANY OF THE COMPANY’S OR THE SUBSIDIARY’S OTHER SECURITIES, OR
GRANTED ANY OPTIONS, WARRANTS OR OTHER RIGHTS TO PURCHASE OR OBTAIN (INCLUDING
UPON CONVERSION, EXCHANGE OR EXERCISE) ANY OF THE COMPANY’S MEMBERSHIP INTERESTS
OR THE SUBSIDIARY’S EQUITY INTERESTS; OR PURCHASE, REDEMPTION OR OTHER
ACQUISITION OF ANY OF THE COMPANY’S MEMBERSHIP INTERESTS OR THE SUBSIDIARY’S
EQUITY INTERESTS OR ANY RIGHTS WARRANTS OR OPTIONS TO ACQUIRE ANY SUCH
MEMBERSHIP INTERESTS OR EQUITY INTERESTS;


(B)                                 DAMAGE TO OR DESTRUCTION OR LOSS OF ANY
ASSET OR PROPERTY OF THE COMPANY WHETHER OR NOT COVERED BY INSURANCE, WHICH HAS
HAD OR COULD BE REASONABLY LIKELY TO, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A
MATERIAL ADVERSE EFFECT;


(C)                                  INCURRENCE OF INDEBTEDNESS OR GUARANTEE OF
DEBT OR OTHER LIABILITY OF ANY THIRD PARTY BY THE COMPANY, OR INCURRENCE OF
INDEBTEDNESS OR GUARANTEE OF DEBT OF ANY THIRD PARTY BY THE SUBSIDIARY;


(D)                                 CHANGE IN THE ACCOUNTING POLICIES,
PROCEDURES, METHODS OR PRINCIPLES, COLLECTION POLICIES, PRICING POLICIES OR
PAYMENT POLICIES USED BY THE COMPANY, OTHER THAN (I) WRITE-DOWNS OR WRITE-OFFS
IN THE VALUE OF ASSETS AS REQUIRED BY U.S. GAAP, OR (II) SUCH ADJUSTMENTS AS MAY
BE REQUIRED BY U.S. GAAP AS A RESULT OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, OR CHANGE IN THE ACCOUNTING POLICIES, PROCEDURES, METHODS OR
PRINCIPLES, COLLECTION POLICIES, PRICING POLICIES OR PAYMENT POLICIES USED BY
THE SUBSIDIARY, OTHER THAN (X) WRITE-DOWNS OR WRITE-OFFS IN THE VALUE OF ASSETS
AS REQUIRED BY MEXICAN GAAP, OR (Y) SUCH ADJUSTMENTS AS MAY BE REQUIRED BY
MEXICAN GAAP AS A RESULT OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT;


(E)                                  CHANGE IN THE ASSETS, LIABILITIES,
CONDITION (FINANCIAL OR OTHER), PROPERTIES, BUSINESS, OPERATIONS OR PROSPECTS OF
THE COMPANY, WHICH CHANGE BY ITSELF OR IN CONJUNCTION WITH ALL OTHER SUCH
CHANGES, WHETHER OR NOT ARISING IN THE ORDINARY COURSE OF BUSINESS, HAS HAD OR
COULD BE REASONABLY LIKELY TO, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL
ADVERSE EFFECT;


(F)                                    MORTGAGE, LIEN OR OTHER ENCUMBRANCE
PLACED ON ANY OF THE PROPERTIES OF THE COMPANY OR, TO THE SELLERS’ KNOWLEDGE,
ITS SUBSIDIARIES, OTHER THAN PURCHASE MONEY LIENS AND LIENS FOR TAXES NOT YET
DUE AND PAYABLE;

7


--------------------------------------------------------------------------------





TABLE OF CONTENTS


(G)                                 PURCHASE, SALE OR OTHER DISPOSITION, OR ANY
AGREEMENT OR OTHER ARRANGEMENT FOR THE PURCHASE, SALE OR OTHER DISPOSITION, OF
ANY PROPERTIES OR ASSETS BY THE COMPANY INVOLVING THE PAYMENT OR RECEIPT OF MORE
THAN $50,000, OR PURCHASE, SALE OR OTHER DISPOSITION OF ANY PROPERTIES OR ASSETS
BY THE SUBSIDIARIES INVOLVING THE PAYMENT OR RECEIPT OF ANY AMOUNT, IN EITHER
CASE FROM THE VALUATION DATE THROUGH JUNE 30, 2006;


(H)                                 PAYMENT OR DISCHARGE OF A LIEN OR LIABILITY
OF THE COMPANY WHICH WAS NOT SHOWN ON THE BALANCE SHEET OR INCURRED IN THE
ORDINARY COURSE OF BUSINESS THEREAFTER;


(I)                                     CONTINGENT LIABILITY INCURRED BY THE
COMPANY AS GUARANTOR OR OTHERWISE WITH RESPECT TO THE OBLIGATIONS OF OTHERS OR
ANY CANCELLATION OF ANY MATERIAL DEBT OR CLAIM OWING TO, OR WAIVER OF ANY
MATERIAL RIGHT OF, THE COMPANY, INCLUDING ANY WRITE-OFF OR COMPROMISE OF ANY
ACCOUNTS RECEIVABLE OTHER THAN IN THE ORDINARY COURSE OF BUSINESS CONSISTENT
WITH PAST PRACTICE;


(J)                                     OBLIGATION OR LIABILITY INCURRED BY THE
COMPANY OR THE SUBSIDIARY TO ANY OF ITS DIRECTORS OR THE SELLERS, OR ANY LOANS
OR ADVANCES MADE BY THE COMPANY OR THE SUBSIDIARY TO ANY OF ITS DIRECTORS OR THE
SELLERS;


(K)                                  AMENDMENT OR TERMINATION OF ANY MATERIAL
CONTRACT OR AGREEMENT TO WHICH THE COMPANY IS A PARTY OR BY WHICH IT IS BOUND;


(L)                                     CHANGE IN MAGNITUDE OR METHOD OF
DETERMINATION OF THE SERVICING FEE UNDER THE EXISTING SERVICING AGREEMENTS OR IN
THE SERVICING COSTS AND ASSET LEVEL EXPENSES, EACH AS DEFINED IN THE SERVICING
AGREEMENT;


(M)                               OTHER TRANSACTION ENTERED INTO BY THE COMPANY
OR THE SUBSIDIARY OTHER THAN TRANSACTIONS IN THE ORDINARY COURSE OF BUSINESS;


(N)                                 EXCEPT AS PROVIDED IN THIS AGREEMENT, ANY
AMENDMENT TO THE COMPANY CERTIFICATE OR COMPANY LLC AGREEMENT OR THE
SUBSIDIARY’S DEED OF INCORPORATION OR BYLAWS;


(O)                                 CHANGE IN COLLECTION PRACTICES OF THE
SUBSIDIARY WITH RESPECT TO ITS PORTFOLIO;


(P)                                 MADE ANY TAX ELECTION WITH RESPECT TO THE
COMPANY OR ANY SUBSIDIARY, SETTLED OR COMPROMISED ANY TAX LIABILITY, EXTENDED
ANY STATUTE OF LIMITATIONS WITH RESPECT TO TAXES, OR OTHERWISE CHANGED IN ANY
MATERIAL RESPECT THE TAX POLICIES OF THE COMPANY OR ANY OF ITS SUBSIDIARIES;


(Q)                                 PREPAYMENT OF ANY LOANS FROM ITS SUBSIDIARY,
MEMBERS, MANAGERS, OFFICERS, OR DIRECTORS TO ANY PERSON AFFILIATED WITH ANY OF
THE FOREGOING, (II) CHANGE IN ITS BORROWING ARRANGEMENTS, (III) MODIFICATION,
AMENDMENT OR TERMINATION OF ANY OF ITS OR THE SUBSIDIARY’S MATERIAL CONTRACTS,
EXCEPT AS SPECIFICALLY PROVIDED IN THIS AGREEMENT, OR (IV) WAIVER, RELEASE OR
ASSIGNMENT OF ANY MATERIAL RIGHTS OR CLAIMS; AND

8


--------------------------------------------------------------------------------





TABLE OF CONTENTS


(R)                                    ENTERING INTO ANY WRITTEN AGREEMENT TO DO
ANY OF THE ACTIONS DESCRIBED IN CLAUSES (A) THROUGH (Q).

2.10                           Consents and Approvals.


(A)                                  EXCEPT AS SET FORTH ON SCHEDULE 2.10(A),
THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY THE COMPANY AND
SELLERS WILL NOT, AS OF THE CLOSING DATE, REQUIRE ANY CONSENT, APPROVAL,
AUTHORIZATION OR OTHER ACTION BY, OR FILING WITH OR NOTIFICATION TO, ANY
FEDERAL, STATE, LOCAL, OR ANY FOREIGN GOVERNMENT, GOVERNMENTAL, REGULATORY OR
ADMINISTRATIVE AUTHORITY, AGENCY OR COMMISSION OR ANY COURT, TRIBUNAL, OR
JUDICIAL OR ARBITRAL BODY (A “GOVERNMENTAL AUTHORITY”).


(B)                                 EXCEPT AS SET FORTH ON SCHEDULE 2.10(B), THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY THE COMPANY AND SELLERS
WILL NOT, AS OF THE CLOSING DATE, REQUIRE ANY THIRD-PARTY CONSENTS, APPROVALS,
AUTHORIZATIONS OR ACTIONS.

2.11                           Litigation.  There is no litigation or
governmental or administrative proceeding or investigation pending or, to the
Knowledge of the Company, threatened against the Company or affecting the
properties or assets of the Company, or, as to matters related to the Company,
against any director or member of the Company in their respective capacities in
such positions, nor, to the Knowledge of the Company, has there occurred any
event nor does there exist any condition on the basis of which any such claim
may be asserted, which could reasonably be expected to adversely impact the
ability of Sellers to consummate the transactions contemplated in this Agreement
and the other Comprehensive Transaction Documents to which each such Seller is a
party or cause any representation or warranty made by the Sellers hereunder to
be untrue.

2.12                           Taxes.


(A)                                             
(I)                                     THE COMPANIES AND THEIR SUBSIDIARIES
HAVE PAID OR CAUSED TO BE PAID ALL TAXES REQUIRED TO BE PAID BY THEM.  ALL TAXES
REQUIRED TO BE WITHHELD BY THE COMPANIES OR ANY OF THEIR SUBSIDIARIES INCLUDING,
BUT NOT LIMITED TO, TAXES ARISING AS A RESULT OF PAYMENTS TO FOREIGN PERSONS OR
TO EMPLOYEES OF THE COMPANIES OR ANY OF THEIR SUBSIDIARIES, HAVE BEEN COLLECTED
AND WITHHELD, AND HAVE EITHER BEEN PAID TO THE RESPECTIVE GOVERNMENTAL AGENCIES,
SET ASIDE IN ACCOUNTS FOR SUCH PURPOSE, OR ACCRUED, RESERVED AGAINST, AND
ENTERED ON THE BOOKS AND RECORDS OF THE PARTICULAR COMPANY OR SUCH SUBSIDIARY;

(II)                                  EACH COMPANY AND EACH SUBSIDIARY OF A
COMPANY HAVE, IN ACCORDANCE WITH APPLICABLE LAW, DULY FILED WITH THE APPROPRIATE
FEDERAL, STATE, LOCAL, FOREIGN AND ANY OTHER TAXING AUTHORITIES ALL MATERIAL TAX
RETURNS REQUIRED TO BE FILED BY OR WITH RESPECT TO SUCH COMPANY AND EACH OF ITS
SUBSIDIARIES (INCLUDING WITH RESPECT TO THE SELLER LOANS, THE PORTFOLIO AND ALL
OTHER ASSETS, LIABILITIES, AND BUSINESS OF SUCH COMPANY OR ANY OF ITS
SUBSIDIARIES), AND SUCH TAX RETURNS ARE COMPLETE AND ACCURATE IN ALL MATERIAL
RESPECTS.  SCHEDULE 2.12(A)(II) LISTS ALL OF THE INCOME AND OTHER MATERIAL TAX
RETURNS FILED WITH RESPECT TO EACH COMPANY AND EACH OF ITS SUBSIDIARIES FOR
TAXABLE

9


--------------------------------------------------------------------------------




TABLE OF CONTENTS

PERIODS ENDED ON OR AFTER JANUARY 1, 2001, AND SAID SCHEDULE INDICATES THOSE TAX
RETURNS THAT HAVE BEEN AUDITED OR CURRENTLY ARE THE SUBJECT OF AN AUDIT.  FOR
EACH TAXABLE PERIOD ENDING AFTER JANUARY 1, 2001, SELLERS HAVE DELIVERED TO
BUYER CORRECT AND COMPLETE COPIES OF ALL INCOME AND OTHER MATERIAL TAX RETURNS
FILED BY, AND ALL MATERIAL EXAMINATION REPORTS AND MATERIAL STATEMENTS OF
DEFICIENCIES, IN EACH CASE RELATING TO INCOME AND OTHER MATERIAL TAXES, ASSESSED
AGAINST OR AGREED TO BY, EACH COMPANY OR ANY OF ITS SUBSIDIARIES;

(III)                               NEITHER THE IRS NOR ANY OTHER TAXING
AUTHORITY IS NOW ASSERTING OR THREATENING TO ASSERT AGAINST ANY COMPANY OR ANY
SUBSIDIARY OF A COMPANY ANY DEFICIENCY OR CLAIM FOR ADDITIONAL TAXES.  NO CLAIM
HAS EVER BEEN MADE BY A TAXING AUTHORITY IN A JURISDICTION WHERE A COMPANY OR
ANY OF ITS SUBSIDIARIES DOES NOT FILE TAX RETURNS THAT SUCH COMPANY OR ANY
SUBSIDIARY OF SUCH COMPANY IS OR MAY BE SUBJECT TO TAXATION BY THAT
JURISDICTION.  THERE ARE NO SECURITY INTERESTS ON ANY OF THE ASSETS OF ANY
COMPANY OR ANY SUBSIDIARY OF SUCH COMPANY THAT AROSE IN CONNECTION WITH ANY
FAILURE (OR ALLEGED FAILURE) TO PAY ANY TAXES.  NO COMPANY AND NO SUBSIDIARY OF
A COMPANY HAS EVER ENTERED INTO A CLOSING AGREEMENT PURSUANT TO SECTION 7121 OF
THE CODE (OR ANY SIMILAR PROVISION OF FOREIGN, STATE OR LOCAL LAW);

(IV)                              EXCEPT AS SET FORTH ON SCHEDULE 2.12(A)(IV),
NO COMPANY AND NO SUBSIDIARY OF A COMPANY HAS RECEIVED ANY WRITTEN NOTICE OF
DEFICIENCY OR ASSESSMENT FROM ANY FEDERAL, STATE, LOCAL, FOREIGN OR ANY OTHER
TAXING AUTHORITY WITH RESPECT TO LIABILITIES FOR TAXES WHICH HAVE NOT BEEN PAID
OR FINALLY SETTLED;

(V)                                 EXCEPT AS SET FORTH ON SCHEDULE 2.12(A)(V),
NO AUDIT OR EXAMINATION OF ANY TAX RETURN CONCERNING ANY COMPANY OR ANY
SUBSIDIARY OF A COMPANY IS PENDING, BEING CONDUCTED OR THREATENED IN WRITING BY
A TAXING AUTHORITY;

(VI)                              NO EXTENSION OR WAIVER OF THE STATUTE OF
LIMITATIONS FOR THE ASSESSMENT OR COLLECTION OF ANY TAXES HAS BEEN GRANTED BY
ANY COMPANY OR ANY SUBSIDIARY OF A COMPANY;

(VII)                           NO COMPANY AND NO SUBSIDIARY OF A COMPANY HAS
EVER BEEN (OR HAS EVER HAD ANY LIABILITY FOR UNPAID TAXES BECAUSE IT ONCE WAS) A
MEMBER OF AN “AFFILIATED GROUP” (AS DEFINED IN SECTION 1504(A) OF THE CODE). 
NONE OF THE COMPANIES AND THEIR SUBSIDIARIES HAS EVER FILED, OR HAS EVER BEEN
REQUIRED TO FILE, A CONSOLIDATED, COMBINED OR UNITARY TAX RETURN WITH ANY OTHER
ENTITY.  NONE OF THE COMPANIES AND THEIR SUBSIDIARIES IS A PARTY TO, NOR HAS ANY
OBLIGATION UNDER, ANY TAX SHARING AGREEMENT.  NONE OF THE COMPANIES AND THEIR
SUBSIDIARIES HAS ANY LIABILITY FOR THE TAXES OF ANY PERSON AS A TRANSFEREE OR
SUCCESSOR, BY CONTRACT OR OTHERWISE;

(VIII)                        EXCEPT AS SET FORTH ON SCHEDULE 2.12(A)(VIII), FOR
ALL TAX PERIODS SINCE FORMATION, EACH COMPANY AND EACH SUBSIDIARY HAS BEEN
PROPERLY CLASSIFIED FOR ALL FEDERAL, STATE AND LOCAL INCOME TAX PURPOSES AS A
PARTNERSHIP AND NOT AS AN ASSOCIATION OR A PUBLICLY TRADED PARTNERSHIP WITHIN
THE MEANING OF SECTION 7704(B) OF THE CODE AND THE

10


--------------------------------------------------------------------------------




TABLE OF CONTENTS

TREASURY REGULATIONS THEREUNDER, AND NONE OF THE COMPANIES, THEIR SUBSIDIARIES
AND THE SELLERS HAS EVER TAKEN ANY POSITION INCONSISTENT WITH THE SUCH
CLASSIFICATIONS;

(IX)                                EXCEPT AS SET FORTH ON SCHEDULE 2.12(A)(IX),
THERE ARE NO OUTSTANDING POWERS OF ATTORNEY ENABLING ANY PERSON THAT IS A
CURRENT OR FORMER EMPLOYEE, AGENT OR REPRESENTATIVE OF CARGILL OR ANY OF ITS
AFFILIATES TO REPRESENT ANY COMPANY OR ANY OF THE COMPANIES’ SUBSIDIARIES WITH
RESPECT TO TAX MATTERS;

(X)                                   FOR PURPOSES OF THIS AGREEMENT, ALL
REFERENCES TO SECTIONS OF THE CODE SHALL INCLUDE ANY PREDECESSOR PROVISIONS TO
SUCH SECTIONS.


(B)                                 FOR THE PURPOSES OF THIS AGREEMENT:

(I)                                     “TAX” OR “TAXES” MEANS ANY FEDERAL,
STATE, LOCAL OR FOREIGN INCOME, GROSS RECEIPTS, CAPITAL GAINS, FRANCHISE,
ALTERNATIVE OR ADD-ON MINIMUM, ESTIMATED, SALES, USE, GOODS AND SERVICES,
TRANSFER, REGISTRATION, VALUE ADDED, EXCISE, NATURAL RESOURCES, SEVERANCE,
STAMP, OCCUPATION, PREMIUM, WINDFALL PROFIT, ENVIRONMENTAL, CUSTOMS, DUTIES,
REAL PROPERTY, SPECIAL ASSESSMENT, PERSONAL PROPERTY, CAPITAL STOCK, SOCIAL
SECURITY, UNEMPLOYMENT, EMPLOYMENT, DISABILITY, PAYROLL, LICENSE, EMPLOYEE OR
OTHER WITHHOLDING, CONTRIBUTIONS OR OTHER TAX, OF ANY KIND WHATSOEVER, INCLUDING
ANY INTEREST, PENALTIES OR ADDITIONS TO TAX OR ADDITIONAL AMOUNTS IN RESPECT OF
THE FOREGOING.

(II)                                  “TAXING AUTHORITY” SHALL MEAN ANY
GOVERNMENTAL AUTHORITY, BODY OR ENTITY (INCLUDING, WITHOUT LIMITATION, ANY
ADMINISTRATIVE AND REGULATORY AUTHORITY, AGENCY, DEPARTMENT, BOARD, COMMISSION
OR INSTRUMENTALITY) HAVING JURISDICTION OVER THE ASSESSMENT, DETERMINATION,
COLLECTION OR OTHER IMPOSITION OF ANY TAX.

(III)                               “TAX RETURNS” MEANS RETURNS, DECLARATIONS,
REPORTS, CLAIMS FOR REFUND, INFORMATION RETURNS OR OTHER DOCUMENTS (INCLUDING
ANY RELATED OR SUPPORTING SCHEDULES, STATEMENTS OR INFORMATION) FILED OR
REQUIRED TO BE FILED IN CONNECTION WITH THE DETERMINATION, ASSESSMENT OR
COLLECTION OF TAXES OF ANY PARTY OR THE ADMINISTRATION OF ANY LAWS, REGULATIONS
OR ADMINISTRATIVE REQUIREMENTS RELATING TO ANY TAXES.

2.13                           Employees; Employee Benefit Plan.  The Company
does not currently have and has never had any employees.  The Company does not
maintain or contribute to and has never maintained or contributed to, any
employee benefit plan within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), any fringe
benefit, stock option, equity-based compensation, phantom stock, bonus or
incentive plan, severance pay policy or agreement, retirement, pension, profit
sharing or deferred compensation plan or agreement, or any similar plan or
agreement or any plan or arrangement providing compensation to employees or
non-employee directors.

2.14                           Title to and Sufficiency of Assets.  Each Company
has good, valid and marketable title to all assets material to its business and
to those assets reflected on the Balance Sheet or acquired by it after the date
thereof (except for properties disposed of since that date in the ordinary
course of business), free and clear of any claims, mortgage, pledge, lien,
conditional

11


--------------------------------------------------------------------------------


Table of Contents

sale agreement, security title, Encumbrance or other charge, except for liens
for Taxes not yet due and payable and liens expressly contemplated by the
Transaction Documents.  All loans set forth on Schedule 2.14 opposite the
Company’s name have been contributed to the Company.  The assets of the Company
are sufficient for the conduct of its business as presently conducted.

2.15                           Real Property.  The Company does not own or lease
any real property.  To the Seller’s Knowledge, the real property owned and
leased by the Subsidiaries is listed on Schedule 2.15.

2.16                           Labor and Employment Matters.  Neither the
Company nor the Subsidiary is a party to any employment, severance or consulting
agreements with any manager, agent, director, officer or consultant, except as
set forth on Schedule 2.18(b).

2.17                           Permits; Compliance with Laws.  Each of the
Company and the Subsidiary has all franchises, authorizations, approvals,
orders, consents, licenses, certificates, permits, registrations, qualifications
or other rights and privileges (collectively “Permits”) necessary to permit it
to own its property and to conduct its business as it is presently conducted or
proposed to be conducted and all such Permits are valid and in full force and
effect, except where the failure to maintain or obtain any such Permit could not
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect.  No Permit is subject to termination as a result of the
execution of this Agreement or consummation of the transactions contemplated
hereby.  Schedule 2.17 contains a complete and accurate list of all material
Permits held by the Company or the Subsidiary, as the case may be.  Each of the
Company and the Subsidiary is now and has heretofore been in compliance with all
applicable statutes, judgments, decrees, ordinances, orders, rules and
regulations promulgated by any U.S. federal, state, municipal, non-U.S. or other
governmental authority, which apply to the conduct of its business or by which
any property or asset of the Company or the Subsidiary, as the case may be, is
bound, except where the failure to be in compliance could not reasonably be
expected to, individually or in the aggregate, have a Material Adverse Effect. 
The Company has never entered into or been subject to any judgment, consent
decree, compliance order or administrative order with respect to any aspect of
the business, affairs, properties or assets of the Company or received any
request for information, notice, demand letter, administrative inquiry or formal
or informal complaint or claim from any regulatory agency with respect to any
aspect of the business, affairs, properties or assets of the Company.

2.18                           Contracts and Commitments of the Company and
Subsidiary.


(A)                                  EXCEPT AS EXPRESSLY CONTEMPLATED BY THE
TRANSACTION DOCUMENTS OR AS SET FORTH ON SCHEDULE 2.18(A) (WITH TRUE AND CORRECT
COPIES OF EACH AGREEMENT REFERRED TO THEREIN PROVIDED TO BUYER), THE COMPANY IS
NOT A PARTY OR SUBJECT TO OR BOUND BY:

(I)                                     ANY CONTRACT OR AGREEMENT INVOLVING A
POTENTIAL COMMITMENT OR PAYMENT BY THE COMPANY IN EXCESS OF $50,000;

(II)                                  ANY CONTRACT, LEASE OR AGREEMENT WHICH IS
NOT CANCELABLE BY THE COMPANY WITHOUT PENALTY ON NOT LESS THAN 90 DAYS NOTICE;

12


--------------------------------------------------------------------------------




 

TABLE OF CONTENTS

(III)                               ANY CONTRACT CONTAINING COVENANTS DIRECTLY
OR EXPLICITLY LIMITING IN ANY RESPECT THE FREEDOM OF THE COMPANY TO COMPETE IN
ANY LINE OF BUSINESS OR WITH ANY PERSON OR ENTITY;

(IV)                              ANY INDENTURE, MORTGAGE, PROMISSORY NOTE, LOAN
AGREEMENT, GUARANTY OR OTHER AGREEMENT OR COMMITMENT FOR BORROWING OR ANY PLEDGE
OR SECURITY ARRANGEMENT;

(V)                                 ANY REDEMPTION OR PURCHASE AGREEMENTS OR
OTHER AGREEMENTS AFFECTING OR RELATING TO THE MEMBERSHIP INTERESTS OF THE
COMPANY, OTHER THAN THE LIMITED LIABILITY COMPANY OPERATING AGREEMENT OF SUCH
COMPANY, INCLUDING, WITHOUT LIMITATION, ANY AGREEMENT WITH ANY MEMBER OF THE
COMPANY WHICH INCLUDES ANTI-DILUTION RIGHTS, REGISTRATION RIGHTS, VOTING
ARRANGEMENTS, OPERATING COVENANTS OR SIMILAR PROVISIONS;

(VI)                              ANY ROYALTY, DIVIDEND OR SIMILAR ARRANGEMENT
BASED ON THE REVENUES OR PROFITS OF THE COMPANY OR ANY CONTRACT OR AGREEMENT
INVOLVING FIXED PRICE OR FIXED VOLUME ARRANGEMENTS;

(VII)                           ANY JOINT VENTURE OR PARTNERSHIP AGREEMENT OR
OTHER AGREEMENT WHICH INVOLVES A SHARING OF REVENUES, PROFITS, LOSSES, COSTS OR
LIABILITIES BY THE COMPANY WITH ANY OTHER PERSON;

(VIII)                        ANY ACQUISITION, MERGER OR SIMILAR AGREEMENT;

(IX)                                ANY CONTRACT WITH ANY GOVERNMENTAL
AUTHORITY;

(X)                                   ANY SUBSERVICING AGREEMENTS OTHER THAN
THOSE SET FORTH ON SCHEDULE 2.18(A)(X);

(XI)                                ANY PLEDGE OR PROMISSORY NOTE OTHER THAN
THOSE SET FORTH ON SCHEDULE 2.18(A)(XI) WITH RESPECT TO THE ASSUMED LOANS;

(XII)                             ANY CONTRACT NOT EXECUTED IN THE ORDINARY
COURSE OF BUSINESS; OR

(XIII)                          ANY OTHER MATERIAL CONTRACT.

All such contracts, agreements, leases and instruments are in full force and
effect and constitute legal, valid and binding obligations of the Company and,
to the Knowledge of the Company, of the other parties thereto, and are
enforceable against the Company in accordance with their respective terms
(except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general equitable principles).  The Company has no Knowledge of any
notice or threat to terminate any such contracts, agreements, leases or
instruments.  Neither the Company nor, to the Knowledge of the Company, any
other party is in default in complying with any provisions of any such contract,
agreement, lease or instrument, or any other contract, agreement, lease or
instrument, and no condition or event or fact exists which, with notice, lapse
of time or both, could constitute a default thereunder on the part of the
Company, except for any such default,

13


--------------------------------------------------------------------------------




Table of Contents

condition, event or fact that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.


(B)                                 EXCEPT AS (I) EXPRESSLY CONTEMPLATED BY THE
TRANSACTION DOCUMENTS, (II) SET FORTH ON SCHEDULE 2.18(B) (WITH TRUE AND CORRECT
COPIES OF EACH AGREEMENT REFERRED TO THEREIN PROVIDED TO BUYER), OR (III) TO ANY
CONTRACTS, COMMITMENTS OR ANY INDENTURE, MORTGAGE, PROMISSORY NOTE, LOAN
AGREEMENT, GUARANTY OR OTHER AGREEMENT OR COMMITMENT FOR BORROWING OR ANY PLEDGE
OR SECURITY ARRANGEMENT RELATING TO A SPECIFIC LOAN OR ASSET OR GROUP OF LOANS,
OR PROPERTY DERIVED THEREFROM, THAT ARE INCLUDED IN THE PORTFOLIO OWNED BY THE
SUBSIDIARY, THE SUBSIDIARY IS NOT A PARTY OR SUBJECT TO OR BOUND BY:

(I)                                     ANY CONTRACT OR AGREEMENT INVOLVING A
POTENTIAL COMMITMENT OR PAYMENT BY THE SUBSIDIARY IN EXCESS OF $50,000;

(II)                                  ANY CONTRACT, LEASE OR AGREEMENT WHICH IS
NOT CANCELABLE BY THE SUBSIDIARY WITHOUT PENALTY ON NOT LESS THAN 90 DAYS
NOTICE;

(III)                               ANY CONTRACT CONTAINING COVENANTS DIRECTLY
OR EXPLICITLY LIMITING IN ANY RESPECT THE FREEDOM OF THE SUBSIDIARY TO COMPETE
IN ANY LINE OF BUSINESS OR WITH ANY PERSON OR ENTITY;

(IV)                              ANY REDEMPTION OR PURCHASE AGREEMENTS OR OTHER
AGREEMENTS AFFECTING OR RELATING TO THE EQUITY INTERESTS OF THE SUBSIDIARY,
INCLUDING, WITHOUT LIMITATION, ANY AGREEMENT WHICH INCLUDES ANTI-DILUTION
RIGHTS, REGISTRATION RIGHTS, VOTING ARRANGEMENTS, OPERATING COVENANTS OR SIMILAR
PROVISIONS;

(V)                                 ANY ROYALTY, DIVIDEND OR SIMILAR ARRANGEMENT
BASED ON THE REVENUES OR PROFITS OF THE SUBSIDIARY OR ANY CONTRACT OR AGREEMENT
INVOLVING FIXED PRICE OR FIXED VOLUME ARRANGEMENTS;

(VI)                              ANY JOINT VENTURE OR PARTNERSHIP AGREEMENT OR
OTHER AGREEMENT WHICH INVOLVES A SHARING OF REVENUES, PROFITS, LOSSES, COSTS OR
LIABILITIES BY THE SUBSIDIARY WITH ANY OTHER PERSON;

(VII)                           ANY ACQUISITION, MERGER OR SIMILAR AGREEMENT;

(VIII)                        ANY CONTRACT WITH ANY GOVERNMENTAL AUTHORITY;

(IX)                                ANY SUBSERVICING AGREEMENTS OTHER THAN THOSE
SET FORTH ON SCHEDULE 2.18(B)(IX);

(X)                                   ANY PLEDGE OR PROMISSORY NOTE EVIDENCING
INDEBTEDNESS OF THE SUBSIDIARY;

(XI)                                ANY CONTRACT NOT EXECUTED IN THE ORDINARY
COURSE OF BUSINESS; OR

(XII)                             ANY OTHER MATERIAL CONTRACT.

14


--------------------------------------------------------------------------------




Table of Contents

All contracts, agreements, leases and instruments listed on Schedule 2.18(b),
except as noted thereon, are in full force and effect and constitute legal,
valid and binding obligations of the Subsidiary and, to the Knowledge of the
Subsidiary, of the other parties thereto, and are enforceable against the
Subsidiary in accordance with their respective terms (except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
equitable principles).  The Subsidiary has no Knowledge of any notice or threat
to terminate any such contracts, agreements, leases or instruments.  Neither the
Subsidiary nor, to the Knowledge of the Subsidiary, any other party is in
default in complying with any provisions of any such contract, agreement, lease
or instrument, or any other contract, agreement, lease or instrument, and no
condition or event or fact exists which, with notice, lapse of time or both,
could constitute a default thereunder on the part of the Subsidiary, except for
any such default, condition, event or fact that, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

2.19                           Intellectual Property.  Except as set forth on
Schedule 2.19, the Company is the owner of, or has an unlimited, royalty-free,
sublicenseable right to use, the name of the Subsidiary in Mexico.

2.20                           No Illegal Payments.  At all times, the Company
and the Subsidiary have complied with all applicable anti-money laundering and
similar laws including, without limitation, the USA Patriot Act and the Foreign
Corrupt Practices Act.

2.21                           Transactions with Related Persons.  Except as set
forth on Schedule 2.21, neither Seller nor any Affiliate of either Seller, or
any Person controlled by such Seller or Affiliate (a) owns any interest in any
asset used in the business of any Company or any Subsidiary or (b) is a party to
any executory contract with any Company or Subsidiary which calls for any
portion of the contract performance to occur on or after the Closing Date.

2.22                           Solvency.  Neither the Company nor the
Subsidiary: (a) has made a general assignment for the benefit of creditors; (b)
has filed any voluntary petition in bankruptcy or suffered the filing of any
involuntary petition by its creditors; (c) has suffered the appointment of a
receiver to take possession of all, or substantially all, of its assets; (d) has
suffered the attachment or other judicial seizure of all, or substantially all,
of its assets; (e) with respect to the Company, is unable to pay its debts as
they come due; or (f) has made an offer of settlement, extension or composition
to its creditors generally.

3.                                      Representations and Warranties of
Sellers.  In order to induce Buyer to enter into this Agreement and consummate
the transactions contemplated hereby, each Seller hereby, severally makes to
Buyer the following representations and warranties with respect to such Seller.

3.1                                 Membership Interests.  Seller owns of record
and beneficially the percentage of Membership Interests set forth under such
Seller’s name on Exhibit A attached hereto, which Membership Interests, when
combined with the other Seller’s Membership Interests, constitute 100% of the
Membership Interests in the Companies.  Such Membership Interests are, and when
delivered by such Seller to Buyer pursuant to this Agreement will be, free and
clear of any and all Encumbrances.

15


--------------------------------------------------------------------------------




Table of Contents

3.2                                 Authority.


(A)                                  SELLER HAS FULL RIGHT, POWER AND AUTHORITY
EITHER INDIVIDUALLY OR UNDER ITS GOVERNING DOCUMENTS TO EXECUTE AND DELIVER THIS
AGREEMENT, THE OTHER COMPREHENSIVE TRANSACTION DOCUMENTS TO WHICH SUCH SELLER IS
A PARTY AND EACH AGREEMENT, DOCUMENT AND INSTRUMENT TO BE EXECUTED AND DELIVERED
BY OR ON BEHALF OF SUCH SELLER PURSUANT TO HERETO OR THERETO AND TO CARRY OUT
THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.  THIS AGREEMENT AND THE OTHER
COMPREHENSIVE TRANSACTION DOCUMENTS TO WHICH SUCH SELLER IS A PARTY AND EACH
AGREEMENT, DOCUMENT AND INSTRUMENT EXECUTED AND DELIVERED BY SUCH SELLER
PURSUANT HERETO OR THERETO CONSTITUTES A VALID AND BINDING OBLIGATION OF SUCH
SELLER, ENFORCEABLE IN ACCORDANCE WITH THEIR RESPECTIVE TERMS (EXCEPT AS SUCH
ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM OR SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND BY GENERAL
EQUITABLE PRINCIPLES), AND HAS BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION
UNDER EACH SELLER’S CHARTER, BY-LAWS, OR GOVERNING PARTNERSHIP AGREEMENT, AS
APPLICABLE, AND SUCH SELLER HAS FULL POWER AND AUTHORITY TO TRANSFER, SELL AND
DELIVER THE MEMBERSHIP INTERESTS TO BUYER PURSUANT TO THIS AGREEMENT.


(B)                                 NEITHER THE EXECUTION AND DELIVERY BY SELLER
OF THIS AGREEMENT, THE OTHER COMPREHENSIVE TRANSACTION DOCUMENTS TO WHICH SELLER
IS A PARTY AND THE OTHER AGREEMENTS, DOCUMENTS AND INSTRUMENTS CONTEMPLATED
HEREBY OR THEREBY, NOR THE CONSUMMATION BY SUCH SELLER OF THE TRANSACTIONS IN
ACCORDANCE WITH THE TERMS HEREOF AND THEREOF, CONFLICTS WITH OR RESULTS IN A
BREACH OF ANY PROVISIONS OF SUCH SELLER’S ORGANIZATIONAL DOCUMENTS.  THE
EXECUTION AND DELIVERY BY SELLER OF THIS AGREEMENT, THE OTHER COMPREHENSIVE
TRANSACTION DOCUMENTS TO WHICH SUCH SELLER IS A PARTY AND THE OTHER AGREEMENTS,
DOCUMENTS AND INSTRUMENTS CONTEMPLATED HEREBY AND THEREBY, AND THE CONSUMMATION
BY SUCH SELLER OF THE TRANSACTIONS IN ACCORDANCE WITH THE TERMS HEREOF AND
THEREOF, WILL NOT (I) VIOLATE, OR CONFLICT WITH, OR RESULT IN A BREACH OF ANY
PROVISION OF, OR CONSTITUTE A DEFAULT (OR AN EVENT WHICH, WITH NOTICE OR LAPSE
OF TIME OR BOTH, WOULD CONSTITUTE A DEFAULT), OR GIVE RISE TO A RIGHT OF
TERMINATION, CANCELLATION OR ACCELERATION OF ANY OBLIGATION OR LOSS OF ANY
MATERIAL BENEFIT, REQUIRE ANY NOTICE TO, DECLARATION OR FILING WITH, OR CONSENT
OR WAIVER, CONSTITUTE A CHANGE OF CONTROL, REQUIRE THE PAYMENT OF A PENALTY
UNDER OR RESULT IN THE IMPOSITION OF ANY ENCUMBRANCE ON SUCH SELLER UNDER ANY OF
THE TERMS, CONDITIONS OR PROVISIONS OF ANY NOTE, BOND, MORTGAGE, INDENTURE, DEED
OF TRUST, LEASE, PERMIT, LICENSE, AUTHORIZATION, CONTRACT OR OTHER AGREEMENT TO
WHICH SUCH SELLER IS A PARTY OR BY WHICH SUCH SELLER OR ANY OF SUCH SELLER’S
RESPECTIVE PROPERTIES OR ASSETS IS BOUND OR (II) VIOLATE, CONFLICT WITH OR
RESULT IN A VIOLATION OF, OR CONSTITUTE A DEFAULT (WHETHER AFTER THE GIVING OF
NOTICE, LAPSE OF TIME OR BOTH) UNDER, ANY PROVISION OF ANY LAW, REGULATION OR
RULE, OR ANY ORDER OF, OR ANY RESTRICTION IMPOSED BY, ANY COURT OR GOVERNMENTAL
AGENCY APPLICABLE TO SUCH SELLER.

3.3                                 Brokers.  Neither the Sellers nor any of
their respective Affiliates (including the Companies and the Subsidiaries) have
incurred or become liable for any broker’s commission or finder’s fee relating
to or in connection with this Agreement or the other Comprehensive Transaction
Documents to which any such Seller is a party or the transactions contemplated
hereby or thereby other than the fees owed to Stephens Cori Capital, for which
fees the Sellers and their Affiliates (but excluding the Companies and the
Subsidiaries) are and shall be liable to Stephens Cori Capital.

16


--------------------------------------------------------------------------------




Table of Contents

 

4.                                      Representations and Warranties of
Buyer.  In order to induce each Company and Sellers to enter into this Agreement
and consummate the transactions contemplated hereby, Buyer and each of AIG and
SMIP, as members of Buyer and in accordance with their respective percentage
membership interests in Buyer, hereby makes to Sellers the following
representations and warranties.

4.1                                 Investment Intent.  Buyer is acquiring the
Membership Interests solely for the purpose of investment and not with a view
to, or for offer or sale in connection with, any distribution thereof.  Buyer is
an “accredited investor” as such term is defined in Rule 501 under the
Securities Act of 1933 (the “Securities Act”).  Buyer acknowledges that the
Membership Interests to be acquired by Buyer pursuant to the transactions
contemplated hereby have not been registered under the Securities Act or the
securities laws of any state or other jurisdiction and cannot be disposed of
unless they are subsequently registered under the Securities Act and the
securities laws of any applicable state or other jurisdiction or an exemption
from such registration is available.

4.2                                 Authority.


(A)                                  BUYER HAS FULL RIGHT, POWER AND AUTHORITY
EITHER INDIVIDUALLY OR UNDER ITS GOVERNING DOCUMENTS TO EXECUTE AND DELIVER THIS
AGREEMENT, THE OTHER COMPREHENSIVE TRANSACTION DOCUMENTS TO WHICH BUYER IS A
PARTY AND EACH AGREEMENT, DOCUMENT AND INSTRUMENT TO BE EXECUTED AND DELIVERED
BY OR ON BEHALF OF BUYER PURSUANT HERETO AND THERETO AND TO CARRY OUT THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.  THIS AGREEMENT, THE OTHER
COMPREHENSIVE TRANSACTION DOCUMENTS TO WHICH BUYER IS A PARTY AND EACH
AGREEMENT, DOCUMENT AND INSTRUMENT EXECUTED AND DELIVERED BY BUYER PURSUANT TO
THIS AGREEMENT CONSTITUTES A VALID AND BINDING OBLIGATION OF BUYER, ENFORCEABLE
IN ACCORDANCE WITH THEIR RESPECTIVE TERMS (EXCEPT AS SUCH ENFORCEABILITY MAY BE
LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAWS
AFFECTING CREDITORS’ RIGHTS GENERALLY AND BY GENERAL EQUITABLE PRINCIPLES), AND
HAS BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION UNDER BUYER’S GOVERNING
OPERATING AGREEMENT AND BUYER HAS FULL POWER AND AUTHORITY TO PURCHASE THE
MEMBERSHIP INTERESTS FROM SELLERS PURSUANT TO THIS AGREEMENT.


(B)                                 NEITHER THE EXECUTION AND DELIVERY BY BUYER
OF THIS AGREEMENT, THE OTHER COMPREHENSIVE TRANSACTION DOCUMENTS TO WHICH BUYER
IS A PARTY AND THE OTHER AGREEMENTS, DOCUMENTS AND INSTRUMENTS CONTEMPLATED
HEREBY, NOR THE CONSUMMATION BY BUYER OF THE TRANSACTIONS IN ACCORDANCE WITH THE
TERMS HEREOF AND THEREOF, CONFLICTS WITH OR RESULTS IN A BREACH OF ANY
PROVISIONS OF BUYER’S ORGANIZATIONAL DOCUMENTS.  THE EXECUTION AND DELIVERY BY
BUYER OF THIS AGREEMENT, THE OTHER COMPREHENSIVE TRANSACTION DOCUMENTS TO WHICH
BUYER IS A PARTY AND THE OTHER AGREEMENTS, DOCUMENTS AND INSTRUMENTS
CONTEMPLATED HEREBY, AND THE CONSUMMATION BY BUYER OF THE TRANSACTIONS IN
ACCORDANCE WITH THE TERMS HEREOF AND THEREOF, WILL NOT (I) VIOLATE, OR CONFLICT
WITH, OR RESULT IN A BREACH OF ANY PROVISION OF, OR CONSTITUTE A DEFAULT (OR AN
EVENT WHICH, WITH NOTICE OR LAPSE OF TIME OR BOTH, WOULD CONSTITUTE A DEFAULT),
OR GIVE RISE TO A RIGHT OF TERMINATION, CANCELLATION OR ACCELERATION OF ANY
OBLIGATION OR LOSS OF ANY MATERIAL BENEFIT, REQUIRE ANY NOTICE TO, DECLARATION
OR FILING WITH, OR CONSENT OR WAIVER, CONSTITUTE A CHANGE OF CONTROL, REQUIRE
THE PAYMENT OF A PENALTY UNDER OR RESULT IN THE IMPOSITION OF ANY ENCUMBRANCE ON
BUYER UNDER ANY OF THE TERMS, CONDITIONS OR PROVISIONS OF ANY NOTE, BOND,
MORTGAGE, INDENTURE, DEED OF

17


--------------------------------------------------------------------------------





TABLE OF CONTENTS


TRUST, LEASE, PERMIT, LICENSE, AUTHORIZATION, CONTRACT OR OTHER AGREEMENT TO
WHICH BUYER IS A PARTY OR BY WHICH BUYER OR ANY OF BUYER’S RESPECTIVE PROPERTIES
OR ASSETS IS BOUND AND (II) VIOLATE, CONFLICT WITH OR RESULT IN A VIOLATION OF,
OR CONSTITUTE A DEFAULT (WHETHER AFTER THE GIVING OF NOTICE, LAPSE OF TIME OR
BOTH) UNDER, ANY PROVISION OF ANY LAW, REGULATION OR RULE, OR ANY ORDER OF, OR
ANY RESTRICTION IMPOSED BY, ANY COURT OR GOVERNMENTAL AGENCY APPLICABLE TO
BUYER.

4.3                                 Brokers.  Buyer has not incurred or become
liable for any broker’s commission or finder’s fee relating to or in connection
with this Agreement or the other Comprehensive Transaction Documents to which
Buyer is a party and the transactions contemplated hereby and thereby.


5.                                      CERTAIN COVENANTS OF BUYER, AIG AND
SMIP, THE COMPANIES AND SELLERS

5.1                                 Regulatory and Other Authorizations;
Consents.


(A)                                  THE COMPANIES AND BUYER SHALL, AND SELLERS,
ON THE ONE HAND, AND AIG AND SMIP ON THE OTHER HAND, SHALL CAUSE THE COMPANIES
AND BUYER, RESPECTIVELY, TO USE THEIR GOOD FAITH COMMERCIALLY REASONABLE EFFORTS
TO OBTAIN THE AUTHORIZATIONS, CONSENTS, ORDERS AND APPROVALS NECESSARY FOR THEIR
EXECUTION AND DELIVERY OF, AND THE PERFORMANCE OF THEIR OBLIGATIONS PURSUANT TO,
THIS AGREEMENT, INCLUDING ANY FILINGS WITH THE MEXICAN ANTITRUST COMMISSION, THE
MEXICAN NATIONAL BANKING AND SECURITIES COMMISSION OR THE CENTRAL BANK OF
MEXICO, AS APPLICABLE.  IF REQUIRED BY THE FOREIGN COMPETITION STATUTES AND IF
THE APPROPRIATE FILING PURSUANT TO THE FOREIGN COMPETITION STATUTES HAS NOT BEEN
FILED PRIOR TO THE DATE HEREOF, EACH PARTY HERETO AGREES TO MAKE AN APPROPRIATE
FILING WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT WITHIN
FIVE (5) BUSINESS DAYS AFTER THE DATE HEREOF AND TO SUPPLY PROMPTLY ANY
ADDITIONAL INFORMATION AND DOCUMENTARY MATERIAL THAT MAY BE REQUESTED PURSUANT
TO THE FOREIGN COMPETITION STATUTES.  THE PARTIES HERETO WILL NOT TAKE ANY
ACTION THAT WILL HAVE THE EFFECT OF DELAYING, IMPAIRING OR IMPEDING THE RECEIPT
OF ANY REQUIRED APPROVALS AND SHALL PROMPTLY RESPOND TO ANY REQUESTS FOR
ADDITIONAL INFORMATION FROM ANY GOVERNMENTAL AUTHORITY OR FILINGS IN RESPECT
THEREOF.  BUYER, ON THE ONE HAND, AND SELLERS, ON THE OTHER, SHALL SHARE EQUALLY
ALL FILING AND RELATED FEES IN CONNECTION WITH ANY SUCH FILINGS WHICH MUST BE
MADE BY ANY OF THE PARTIES UNDER THE FOREIGN COMPETITION STATUTES.


(B)                                 SELLERS SHALL USE THEIR GOOD FAITH
REASONABLE EFFORTS TO ASSIST THE COMPANIES IN OBTAINING THE CONSENTS OF THIRD
PARTIES LISTED ON SCHEDULE 2.10 (A) AND WITH RESPECT TO THIRD PARTIES LISTED ON
SCHEDULE 2.10(B), INCLUDING (I) PROVIDING TO SUCH THIRD PARTIES SUCH FINANCIAL
STATEMENTS AND OTHER FINANCIAL INFORMATION AS SUCH THIRD PARTIES MAY REASONABLY
REQUEST, AND (II) AGREEING TO GOOD FAITH COMMERCIALLY REASONABLE ADJUSTMENTS TO
THE TERMS OF THE AGREEMENTS WITH SUCH THIRD PARTIES (PROVIDED THAT NEITHER PARTY
HERETO SHALL BE REQUIRED TO AGREE TO ANY INCREASE IN THE AMOUNT PAYABLE WITH
RESPECT THERETO).

5.2                                 Further Action.  Each of the parties hereto
shall use its respective commercially reasonable efforts to take or cause to be
taken all appropriate action, do or cause to be done all things necessary,
proper or advisable, and execute and deliver such documents and other papers, as
may be required to carry out the provisions of this Agreement and consummate and
make effective the transactions contemplated by this Agreement.

18


--------------------------------------------------------------------------------




Table of Contents

5.3                                 Press Releases.  The parties hereto will,
and will cause each of their Affiliates and representatives to, maintain the
confidentiality of this Agreement and will not, and will cause each of their
Affiliates not to, issue or cause the publication of any press release or other
public announcement with respect to this Agreement or the transactions
contemplated hereby without the prior written consent of the other parties
hereto which consent shall not be unreasonably withheld; provided, however, that
a party may, without the prior consent of the other parties hereto, issue or
cause publication of any such press release or public announcement to the extent
that such party reasonably determines, after consultation with outside legal
counsel, such action to be required by law or by the rules of any applicable
self-regulatory organization, in which event such party will use its
commercially reasonable efforts to allow the other parties hereto reasonable
time to comment on such press release or public announcement in advance of its
issuance.

5.4                                 No Solicitation.  Except as otherwise
provided herein, unless and until this Agreement shall have been terminated in
accordance with its terms, each Company and Sellers agree and covenant that
neither Sellers nor any Company will, directly or indirectly, initiate, solicit
or encourage any inquiries or the making or implementation of any proposal or
offer with respect to a merger, acquisition, or similar transaction involving
the purchase of the Companies, the Subsidiaries or the Portfolios, all or
substantially all of the Companies’ or the Subsidiaries’ assets, or the
Membership Interests, except for the sale of loans of the Portfolios, or assets
derived from such loans, in the ordinary course of business.

5.5                                 Preparation of Tax Returns; Payment of
Taxes; Refunds.


(A)                                  RESPONSIBILITY FOR FILING TAX RETURNS.

(I)                                     SELLERS SHALL PREPARE OR CAUSE TO BE
PREPARED AT THEIR OWN COST, ALL FEDERAL AND STATE INCOME TAX RETURNS FOR THE
COMPANIES THAT ARE REQUIRED TO BE FILED AFTER THE CLOSING DATE WITH RESPECT TO
PERIODS THAT END ON OR PRIOR TO THE CLOSING DATE.  SELLERS SHALL PROVIDE DRAFT
VERSIONS OF SUCH TAX RETURNS TO THE BUYER NOT LATER THAN THIRTY (30) DAYS PRIOR
TO THE EXTENDED DUE DATE FOR FILING SUCH TAX RETURNS.  THE BUYER SHALL NOTIFY
SELLERS OF ANY PROPOSED CHANGES NOT LATER THAN FIFTEEN (15) DAYS AFTER DELIVERY
OF SUCH DRAFT TAX RETURNS PURSUANT TO THE PRECEDING SENTENCE.  SELLERS SHALL
MAKE CHANGES TO SUCH DRAFT TAX RETURNS THAT ARE REASONABLY REQUESTED BY THE
BUYER TO THE EXTENT THAT SUCH CHANGES (A) ARE WITH RESPECT TO A POSITION OR ITEM
THAT WAS INITIALLY REPORTED ON SUCH DRAFT TAX RETURNS IN A MANNER INCONSISTENT
WITH THE PAST PRACTICES OF THE APPLICABLE COMPANY, (B) IF ACCEPTED, WOULD CAUSE
SUCH POSITION OR ITEM TO BE CONSISTENT WITH THE PAST PRACTICES OF SUCH COMPANY. 
TO THE EXTENT THAT BUYER PREPARES AND FILES (OR CAUSES TO BE PREPARED AND FILED)
TAX RETURNS THAT INCLUDE A PRE-CLOSING PERIOD AND WHICH SHOWS OR COULD SHOW AN
AMOUNT OF TAXES DUE ON SUCH TAX RETURN FOR WHICH SELLERS MAY BE LIABLE
THEREUNDER, BUYER SHALL CAUSE SUCH TAX RETURNS TO BE PREPARED IN A MANNER
CONSISTENT WITH PAST PRACTICES.

(II)                                  SELLERS (AND THEIR SUBSIDIARIES AND
AFFILIATES) SHALL NOT AMEND ANY TAX RETURNS OF ANY COMPANY OR ANY SUBSIDIARY FOR
ANY PRE-CLOSING PERIOD WITHOUT THE PRIOR WRITTEN CONSENT OF BUYER, WHICH SHALL
BE WITHHELD ONLY IF SUCH AMENDMENT COULD REASONABLY BE

19


--------------------------------------------------------------------------------




TABLE OF CONTENTS

EXPECTED TO HAVE AN ADVERSE EFFECT ON THE TAX LIABILITY OR A TAX POSITION OF ANY
OF BUYER, THE COMPANIES, THE SUBSIDIARIES AND THEIR AFFILIATES WITH RESPECT TO A
PERIOD AFTER THE CLOSING DATE.


(B)                                 TAX REFUNDS.  ANY REFUND RECEIVED BY A
COMPANY OR A SUBSIDIARY (AFTER THE CLOSING) WITH RESPECT TO TAXES OF THE COMPANY
OR A SUBSIDIARY FOR A PERIOD OTHER THAN A PRE-CLOSING PERIOD SHALL BE PAID OVER
TO THE BUYER.  ANY REFUND RECEIVED BY THE COMPANY OR A SUBSIDIARY WITH RESPECT
TO TAXES OF A COMPANY OR A SUBSIDIARY ATTRIBUTABLE TO A PRE-CLOSING PERIOD SHALL
BE PAID OVER TO THE SELLERS.


(C)                                  COOPERATION.  BUYER AND SELLERS SHALL
COOPERATE FULLY, AS AND TO THE EXTENT REASONABLY REQUESTED BY THE OTHER PARTIES,
IN CONNECTION WITH THE FILING OF TAX RETURNS, ANY TAX AUDITS, PROCEEDINGS OR
OTHER CLAIMS, THE AUTHORIZATION AND EXECUTION OF ANY APPROPRIATE POWERS OF
ATTORNEY TO ACCOMPLISH THE FOREGOING, AND OTHER TAX RELATED MATTERS.  SUCH
COOPERATION SHALL INCLUDE, UPON THE BUYER’S REQUEST, PROVIDING RECORDS AND
INFORMATION THAT ARE REASONABLY RELEVANT TO ANY SUCH MATTERS, MAKING EMPLOYEES
AVAILABLE ON A MUTUALLY CONVENIENT BASIS TO PROVIDE ADDITIONAL INFORMATION, AND
EXPLAINING ANY MATERIALS PROVIDED PURSUANT TO THIS SECTION.


(D)                                 TAX-SHARING AGREEMENTS.  ALL TAX SHARING
AGREEMENTS, TAX INDEMNIFICATION AGREEMENTS, OR SIMILAR AGREEMENTS WITH RESPECT
TO OR INVOLVING ANY COMPANY OR ANY SUBSIDIARIES SHALL BE TERMINATED AS OF THE
CLOSING DATE AND, AFTER THE CLOSING DATE, NO COMPANY AND NO SUBSIDIARY SHALL BE
BOUND THEREBY OR HAVE ANY LIABILITY THEREUNDER.


(E)                                  STATUTES OF LIMITATION.  BUYER AGREES TO
NOTIFY SELLERS OF ANY EXTENSION OF ANY STATUTE OF LIMITATION RELATING TO TAX
RETURNS OF A COMPANY OR A SUBSIDIARY IN RESPECT OF PERIODS PRIOR TO THE CLOSING
DATE.

5.6                                 Conveyance Taxes; Costs.  Buyer, on the one
hand, and Sellers, on the other, shall be equally liable for any transfer, value
added, excise, stock transfer, stamp, recording, registration and any similar
taxes that become payable in connection with the acquisition by Buyer of the
Membership Interests, and the applicable parties shall file such applications
and documents as shall permit any such tax to be assessed and paid on or prior
to the Closing Date in accordance with any available pre-sale filing procedure;
provided, that Sellers shall pay any such Taxes with respect to the contribution
of the Seller Loans.


6.                                      CONDITIONS TO CLOSING

6.1                                 Conditions to the Buyer’s Obligations.  The
Buyer’s obligation to perform the actions required to consummate this Agreement
contemplated to be performed on or before the Closing Date is subject to
satisfaction, or written waiver by the Buyer, of each of the following
conditions:


(A)                                  COMPREHENSIVE TRANSACTION DOCUMENTS.  BUYER
SHALL HAVE RECEIVED EVIDENCE REASONABLY SATISFACTORY TO BUYER, IN ITS SOLE
DISCRETION EXERCISED IN GOOD FAITH, OF THE AGREEMENT, COMPLETION, AND DELIVERY,
IF APPLICABLE, OF THE COMPREHENSIVE TRANSACTION DOCUMENTS.

20


--------------------------------------------------------------------------------





TABLE OF CONTENTS


(B)                                 AMENDMENT AND RESTATEMENT OF LLC
AGREEMENTS.  BUYER SHALL HAVE RECEIVED EVIDENCE REASONABLY SATISFACTORY TO
BUYER, IN ITS SOLE DISCRETION, OF THE AMENDMENT AND RESTATEMENT OF THE LIMITED
LIABILITY COMPANY OPERATING AGREEMENT OF EACH COMPANY, RESPECTIVELY, EFFECTIVE
AS OF THE CLOSING IN FORM MUTUALLY ACCEPTABLE TO BUYER AND THE SELLERS.


(C)                                  SRL MASTER.  SRL MASTER SHALL HAVE BEEN
FORMED BY THE MKM ENTITIES AND HAVE CONSTITUENT DOCUMENTS ACCEPTABLE TO THE
MEMBERS OF BUYER, IN EACH MEMBER’S SOLE DISCRETION.


(D)                                 SUBSIDIARY LOANS.  BUYER SHALL HAVE RECEIVED
EVIDENCE REASONABLY SATISFACTORY TO BUYER, IN ITS SOLE DISCRETION, THAT, AT
LEAST ONE DAY PRIOR TO THE CLOSING DATE, EACH OF THE SUBSIDIARY LOANS LISTED ON
EXHIBIT D WAS CONTRIBUTED TO ITS RESPECTIVE COMPANY AND EACH OF THE LOANS LISTED
ON EXHIBIT E WAS OR IS TO BE REFINANCED (CONTEMPORANEOUSLY WITH THE CLOSING) BY
THE SUBSIDIARIES THROUGH THE ISSUANCE OF NEW NOTES TO THE SRL MASTER.


(E)                                  COMPLETION OF DUE DILIGENCE.  BUYER SHALL
HAVE RECEIVED EVIDENCE TO ITS SATISFACTION, EXERCISED IN GOOD FAITH, THAT ALL
OUTSTANDING DUE DILIGENCE MATTERS HAVE BEEN RESOLVED BY EACH COMPANY, EACH
SUBSIDIARY AND THE SELLERS.


(F)                                    ASSET SALE AND PURCHASE AGREEMENT.  THE
SATISFACTION OR WAIVER BY THE PARTIES TO THE ASSET SALE AND PURCHASE AGREEMENT
OF THE CONDITIONS TO THE OBLIGATIONS OF THE SELLERS’ AND BUYERS’ AFFILIATES TO
CLOSE UNDER THE ASSET SALE AND PURCHASE AGREEMENT.


(G)                                 CERTIFICATES OF SELLERS.  (I) ALL OF THE
REPRESENTATIONS AND WARRANTIES REGARDING EACH COMPANY OR SUBSIDIARY IN ARTICLE 2
AND EACH SELLER IN ARTICLE 3 (A) THAT ARE QUALIFIED AS TO “MATERIALITY” (OR AS
TO “MATERIAL ADVERSE EFFECT”) WILL BE TRUE AND CORRECT IN ALL RESPECTS AS OF THE
DATE HEREOF AND MUST BE TRUE AND CORRECT IN ALL RESPECTS AS IF MADE ON THE
CLOSING DATE, AND (B) THAT ARE NOT QUALIFIED AS TO “MATERIALITY” (OR AS TO
“MATERIAL ADVERSE EFFECT”) WILL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS
OF THE DATE HEREOF AND MUST BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS IF
MADE ON THE CLOSING DATE; (II) THE COMPANIES, THE SUBSIDIARIES AND EACH SELLER
MUST HAVE PERFORMED AND COMPLIED IN ALL MATERIAL RESPECTS WITH ALL OF ITS
COVENANTS AND AGREEMENTS TO BE PERFORMED PRIOR TO OR AT THE CLOSING; AND (III)
EACH SELLER MUST DELIVER TO THE BUYER AT THE CLOSING A CERTIFICATE, IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE BUYER, CONFIRMING SATISFACTION OF THE
CONDITIONS IN CLAUSES (I) AND (II) ABOVE.


(H)                                 INJUNCTIONS.  NO ACTION OR PROCEEDING WILL
HAVE BEEN INSTITUTED OR THREATENED PRIOR TO OR ON THE CLOSING DATE BEFORE ANY
GOVERNMENTAL AUTHORITY PERTAINING TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR THE ASSET SALE AND PURCHASE AGREEMENT, THE RESULT OF WHICH WOULD
PREVENT OR MAKE ILLEGAL THE CONSUMMATION OF THIS AGREEMENT OR THE ASSET SALE AND
PURCHASE AGREEMENT.  NO GOVERNMENTAL AUTHORITY WILL HAVE ENACTED, ISSUED,
PROMULGATED, ENFORCED OR ENTERED ANY STATUTE, RULE, REGULATION, INJUNCTION OR
OTHER ORDER (WHETHER TEMPORARY, PRELIMINARY OR PERMANENT) THAT IS IN EFFECT AND
HAS THE EFFECT OF PROHIBITING THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT OR THE ASSET SALE AND PURCHASE AGREEMENT.

21


--------------------------------------------------------------------------------





TABLE OF CONTENTS


(I)                                     GOVERNMENTAL APPROVALS.  EACH
GOVERNMENTAL AUTHORITY, INCLUDING WITHOUT LIMITATION THE MEXICAN ANTITRUST
COMMISSION, MEXICAN NATIONAL BANKING AND SECURITIES COMMISSION AND THE CENTRAL
BANK OF MEXICO, THAT IS REQUIRED TO CONSENT, AUTHORIZE OR APPROVE UNDER ANY
APPLICABLE LAW, RULE, ORDER OR REGULATION THE CONSUMMATION OF THIS AGREEMENT OR
THE ASSET SALE AND PURCHASE AGREEMENT WILL HAVE CONSENTED TO, AUTHORIZED,
PERMITTED OR APPROVED THE TRANSACTIONS, AND WAITING PERIODS (AND ANY EXTENSIONS
THEREOF) UNDER THE FOREIGN COMPETITION STATUTES APPLICABLE TO THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT WILL HAVE EXPIRED OR BEEN TERMINATED.


(J)                                     CONSENTS.  THE COMPANIES WILL HAVE
OBTAINED ALL CONSENTS SET FORTH ON SCHEDULE 2.10.


(K)                                  NO MATERIAL ADVERSE CHANGE.  THERE SHALL
NOT HAVE BEEN ANY EVENT, FACT, CIRCUMSTANCE OR EFFECT THAT, INDIVIDUALLY OR IN
THE AGGREGATE, RESULTED IN, CAUSED OR WOULD REASONABLY BE EXPECTED TO CAUSE A
MATERIAL ADVERSE EFFECT, TAKEN AS A WHOLE, AND SERVICING COSTS FROM MARCH 1,
2006 TO THE CLOSING DATE SHALL HAVE BEEN NO GREATER THAN THE PRO RATA SERVICE
COSTS FOR SUCH PERIOD FROM THE PRIOR YEAR.


(L)                                     OPINIONS OF COUNSEL.  THE COMPANIES AND
SELLERS WILL HAVE FURNISHED THE BUYER WITH THE OPINIONS OF JAMES DINGEL, RICK
VANDER WOUDE, HAYNES AND BOONE, LLP AND KURI BREÑA, SÁNCHEZ UGARTE, CORCUERA Y
AZNAR, S.C., SPECIAL COUNSEL TO THE COMPANIES, SELLERS AND RESIDENCIAL OESTE, IN
FORMS MUTUALLY ACCEPTABLE TO BUYER AND THE SELLERS.


(M)                               FIRPTA CERTIFICATE.  SELLERS WILL HAVE
DELIVERED TO THE BUYER A CERTIFICATE MEETING THE REQUIREMENTS OF TREASURY
REGULATIONS SECTION 1.1445-2(C)(3).


(N)                                 ASSIGNMENT OF MEMBERSHIP INTERESTS.  THE
BUYER WILL HAVE RECEIVED (I) AN ASSIGNMENT OF MEMBERSHIP INTERESTS, IN FORM
MUTUALLY ACCEPTABLE TO BUYER AND THE SELLERS, EXECUTED BY EACH SELLER, AND
(II) A POWER OF ATTORNEY FROM RESIDENCIAL OESTE, IN A FORM REASONABLY
SATISFACTORY TO THE BUYER, AUTHORIZING BUYER OR ITS DESIGNEE TO ACT ON BEHALF OF
RESIDENCIAL OESTE, AND (III) A POWER OF ATTORNEY FROM RESIDENCIAL OESTE IN A
FORM REASONABLY SATISFACTORY TO BUYER, AUTHORIZING ENRIQUE BENEDICTO JIMENEZ
MORAN TO ACT ON BEHALF OF RESIDENCIAL OESTE.


(O)                                 RESIGNATIONS.  THE BUYER WILL HAVE RECEIVED
A WRITTEN ASSIGNMENT OF CARGILL’S RIGHTS AS AGENTS FOR THE LENDERS OF EACH
COMPANY, AND RESIGNATIONS FROM THE OWNER’S REPRESENTATIVE FOR EACH SUBSIDIARY
AND THE SOLE MANAGER OF EACH SUBSIDIARY, EFFECTIVE AS OF THE CLOSING DATE.


(P)                                 SECRETARY’S CERTIFICATES.  THE BUYER WILL
HAVE RECEIVED A CERTIFICATE EXECUTED BY THE MANAGER OF RESIDENCIAL OESTE AND
EACH OF THE COMPANIES CERTIFYING (I) THE NAMES OF THE EMPLOYEES OF THE MANAGER
FOR SUCH ENTITY AUTHORIZED TO SIGN THIS AGREEMENT, THE ASSET SALE AND PURCHASE
AGREEMENT AND THE OTHER COMPREHENSIVE TRANSACTION DOCUMENTS TO WHICH IT IS A
PARTY, TOGETHER WITH THE TRUE SIGNATURES OF SUCH EMPLOYEES; (II) COPIES OF
RESOLUTIONS DULY ADOPTED BY THE MANAGER OF SUCH ENTITY AUTHORIZING THE
TRANSACTIONS AND THE APPROPRIATE EMPLOYEES OF THE MANAGER FOR SUCH ENTITY TO
EXECUTE AND DELIVER THIS AGREEMENT AND ALL

22


--------------------------------------------------------------------------------



TABLE OF CONTENTS


AGREEMENTS, DOCUMENTS AND INSTRUMENTS EXECUTED BY SUCH ENTITY PURSUANT HERETO,
AND TO CONSUMMATE THE TRANSACTIONS; (III) CERTIFICATES ISSUED BY THE SECRETARY
OF STATE OF DELAWARE, DATED WITHIN TEN (10) BUSINESS DAYS OF THE CLOSING DATE,
STATING THAT EACH SUCH ENTITY HAS LEGAL EXISTENCE AND IS IN GOOD STANDING IN THE
STATE OF DELAWARE; AND (IV) THE BUYER WILL HAVE RECEIVED SATISFACTORY EVIDENCE,
ISSUED BY THE APPLICABLE MEXICAN PUBLIC REGISTRY OF COMMERCE, WHICH SHALL BE
DATED NOT MORE THAN FIFTEEN BUSINESS DAYS PRIOR TO THE CLOSING DATE, STATING
THAT RESIDENCIAL OESTE AND EACH SUBSIDIARY HAS LEGAL EXISTENCE IN ITS
JURISDICTION OF ORGANIZATION.


(Q)                                 GUARANTEE.  THE BUYER WILL HAVE RECEIVED
FROM FIRSTCITY FINANCIAL CORPORATION THE UNCONDITIONAL GUARANTEE IN FAVOR OF THE
BUYER IN FORM MUTUALLY ACCEPTABLE TO BUYER AND THE SELLERS (THE “GUARANTEE”). 
AT ALL TIMES AFTER THE DATE HEREOF UNTIL SATISFACTION OF ALL OBLIGATIONS OF SMIP
HEREUNDER AND UNDER THE ASSET SALE AND PURCHASE AGREEMENT AND PAYMENT IN FULL OF
ALL AMOUNTS DUE HEREUNDER AND UNDER THE ASSET SALE AND PURCHASE AGREEMENT, THE
GUARANTEE SHALL REMAIN IN FULL FORCE AND EFFECT.


(R)                                    ENTITY CLASSIFICATION.  PRIOR TO THE
CLOSING DATE, SELLERS SHALL HAVE FILED IRS FORMS 8832 TO CHANGE THE
CLASSIFICATION OF EACH SELLER SRL THAT IS CLASSIFIED AS AN ASSOCIATION (AND NOT
AS A PARTNERSHIP) FOR U.S. TAX PURPOSES AND SHALL HAVE PROVIDED A COPY OF EACH
SUCH FORM TO BUYER.  EFFECTIVE PRIOR TO THE CLOSING DATE, EACH SELLER SRL SHALL
BE CLASSIFIED AS A PARTNERSHIP FOR U.S. TAX PURPOSES.

6.2                                 Conditions to the Sellers’ Obligations.  The
Sellers’ obligation to perform the actions required to consummate this Agreement
contemplated to be performed on or before the Closing Date is subject to
satisfaction, or written waiver by the Sellers, of each of the following
conditions:


(A)                                  CERTIFICATE OF BUYER.  (I) ALL OF THE
REPRESENTATIONS AND WARRANTIES OF THE BUYER IN ARTICLE 4 (A) THAT ARE QUALIFIED
AS TO “MATERIALITY” (OR AS TO “MATERIAL ADVERSE EFFECT”) WILL BE TRUE AND
CORRECT IN ALL RESPECTS AS OF THE DATE HEREOF AND MUST BE TRUE AND CORRECT IN
ALL RESPECTS AS IF MADE ON THE CLOSING DATE, AND (B) THAT ARE NOT QUALIFIED AS
TO “MATERIALITY” (OR AS TO “MATERIAL ADVERSE EFFECT”) WILL BE TRUE AND CORRECT
IN ALL MATERIAL RESPECTS AS OF THE DATE HEREOF AND MUST BE TRUE AND CORRECT IN
ALL MATERIAL RESPECTS AS IF MADE ON THE CLOSING DATE; (II) THE BUYER MUST HAVE
PERFORMED AND COMPLIED IN ALL MATERIAL RESPECTS WITH ALL OF ITS COVENANTS AND
AGREEMENTS TO BE PERFORMED PRIOR TO OR AT THE CLOSING AND (III) THE BUYER MUST
DELIVER TO THE SELLERS AT THE CLOSING A CERTIFICATE, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE SELLERS CONFIRMING SATISFACTION OF THE CONDITIONS
IN CLAUSES (I) AND (II) ABOVE.


(B)                                 PAYMENT OF PURCHASE PRICE.  DELIVERY OF THE
PAYMENTS REQUIRED PURSUANT TO SECTIONS 1.2 SHALL HAVE BEEN MADE.


(C)                                  GOVERNMENTAL APPROVALS.  EACH GOVERNMENTAL
AUTHORITY, INCLUDING THE MEXICAN ANTITRUST COMMISSION, MEXICAN NATIONAL BANKING
AND SECURITIES COMMISSION AND THE CENTRAL BANK OF MEXICO, THAT IS REQUIRED TO
CONSENT, AUTHORIZE OR APPROVE UNDER ANY APPLICABLE LAW, RULE, ORDER OR
REGULATION THE CONSUMMATION OF THIS AGREEMENT WILL HAVE CONSENTED TO,
AUTHORIZED, PERMITTED OR APPROVED THE TRANSACTIONS, AND ANY WAITING PERIODS (AND
ANY EXTENSIONS

23


--------------------------------------------------------------------------------





TABLE OF CONTENTS


THEREOF) UNDER THE FOREIGN COMPETITION STATUTES APPLICABLE TO THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT WILL HAVE EXPIRED OR BEEN TERMINATED.


(D)                                 OPINION OF COUNSEL.  THE BUYER WILL HAVE
FURNISHED THE SELLERS WITH THE OPINIONS OF GOODWIN PROCTER LLP AND MIJARES,
ANGOITIA, CORTÉS Y FUENTES, S.C., SPECIAL MEXICAN COUNSEL TO THE BUYER, IN
SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT H.


(E)                                  SECRETARY’S CERTIFICATE.  THE SELLERS WILL
HAVE RECEIVED A CERTIFICATE EXECUTED BY THE MANAGER OF THE BUYER CERTIFYING
(I) THE NAMES OF THE EMPLOYEES OF MANAGER OF THE BUYER AUTHORIZED TO SIGN THIS
AGREEMENT AND THE OTHER COMPREHENSIVE TRANSACTION DOCUMENTS TO WHICH IT IS A
PARTY, TOGETHER WITH THE TRUE SIGNATURES OF SUCH EMPLOYEES; (II) COPIES OF
RESOLUTIONS DULY ADOPTED BY THE MANAGER OF BUYER AUTHORIZING THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND THE APPROPRIATE EMPLOYEES OF THE MANAGER OF
THE BUYER TO EXECUTE AND DELIVER THIS AGREEMENT AND ALL AGREEMENTS, DOCUMENTS
AND INSTRUMENTS EXECUTED BY THE BUYER PURSUANT HERETO, AND TO CONSUMMATE THE
TRANSACTIONS; AND (III) CERTIFICATES ISSUED BY THE SECRETARY OF STATE OF
DELAWARE, DATED WITHIN TEN (10) BUSINESS DAYS OF THE CLOSING DATE, STATING THAT
BUYER HAS LEGAL EXISTENCE AND IS IN GOOD STANDING IN THE STATE OF DELAWARE.


7.                                      SURVIVAL OF REPRESENTATIONS AND
WARRANTIES; INDEMNIFICATION

7.1                                 Survival.


(A)                                  SUBJECT TO THE LIMITATIONS AND OTHER
PROVISIONS OF THIS AGREEMENT, THE REPRESENTATIONS AND WARRANTIES OF THE PARTIES
HERETO CONTAINED HEREIN AND IN THE OTHER TRANSACTION DOCUMENTS TO WHICH IT IS A
PARTY OR IN ANY WRITING OR CERTIFICATE DELIVERED PURSUANT TO OR IN CONNECTION
HEREWITH OR THEREWITH, AS THE CASE MAY BE, SHALL SURVIVE THE CLOSING AND SHALL
REMAIN IN FULL FORCE AND EFFECT (I) WITH RESPECT TO SECTIONS 2.1, 2.2, 2.3, 2.4
AND 2.12 HEREOF FOR THE PERIOD ESTABLISHED IN THE APPLICABLE STATUTE OF
LIMITATIONS, AND (II) WITH RESPECT TO ALL OTHER REPRESENTATIONS AND WARRANTIES
FOR TWO (2) YEARS, EXCEPT THAT IN THE CASE OF FRAUD WITH RESPECT TO ANY
REPRESENTATION OR WARRANTY CONTAINED HEREIN, CLAUSES (I) AND (II) ABOVE SHALL
NOT APPLY TO ANY LIMITATION SET FORTH IN THIS AGREEMENT (WHETHER A TEMPORAL
LIMITATION, A DOLLAR LIMITATION OR OTHERWISE).


(B)                                 THE COVENANTS OF EACH PARTY SET FORTH IN
THIS AGREEMENT SHALL SURVIVE FOREVER.


7.2                                 INDEMNIFICATION BY SELLERS.


(A)                                  SELLERS AGREE, SUBJECT TO THE OTHER TERMS
AND CONDITIONS OF THIS AGREEMENT, TO SEVERALLY INDEMNIFY BUYER AND ITS MEMBERS,
MANAGERS, OFFICERS AND DIRECTORS (EACH A “BUYER INDEMNIFIED PARTY”) AGAINST AND
HOLD THEM HARMLESS TO THE EXTENT OF ANY LOSSES RESULTING FROM (I) ANY AND ALL
TAX LIABILITIES FOR ANY PRE-CLOSING PERIOD RELATING TO THE COMPANIES, THE
SUBSIDIARIES, THE PORTFOLIOS, THE SELLER LOANS AND SELLERS’ OWNERSHIP OF THE
MEMBERSHIP INTERESTS, (II) ANY BREACH OF ANY REPRESENTATION OR WARRANTY, (III)
THE TERMINATION FEES PAYABLE UNDER ANY SUBSERVICING AGREEMENT, (IV) ANY EQUITY
TRANSFERS IN RESPECT OF THE OWNERSHIP OF THE PORTFOLIOS,

24


--------------------------------------------------------------------------------





TABLE OF CONTENTS


(V) ANY BREACH OF ANY COVENANT OR AGREEMENT OF THE COMPANIES OR SELLERS
CONTAINED IN THIS AGREEMENT, AND (VI) IN RESPECT OF ANY AMOUNTS OWED BY SELLERS
AS CONTEMPLATED IN SECTION 3.3.


(B)                                 EXCEPT IN THE CASE OF FRAUD, THE
INDEMNIFICATION OBLIGATIONS OF SELLERS PURSUANT TO SECTION 7.1(A)(II) SHALL BE
LIMITED AS FOLLOWS:

(I)                                     SELLERS SHALL HAVE NO OBLIGATION TO
PROVIDE ANY INDEMNIFICATION UNTIL THE AGGREGATE DOLLAR AMOUNT OF ALL LOSSES THAT
WOULD OTHERWISE BE INDEMNIFIABLE PURSUANT TO SECTION 7.2(A), TOGETHER WITH ALL
LOSSES THAT ARE OR WOULD BE INDEMNIFIABLE PURSUANT TO CLAUSE TWELFTH OF THE
ASSET SALE AND PURCHASE AGREEMENT, EXCEEDS $250,000 (THE “DEDUCTIBLE”), AND ONCE
THE DEDUCTIBLE HAS BEEN REACHED, THE SELLERS SHALL INDEMNIFY THE BUYER
INDEMNIFIED PARTIES FOR ALL LOSSES, INCLUDING THE AMOUNT OF THOSE LOSSES BELOW
THE AMOUNT OF THE DEDUCTIBLE.

(II)                                  SELLERS SHALL NOT BE OBLIGATED TO
INDEMNIFY ANY BUYER INDEMNIFIED PARTY PURSUANT TO SECTION 7.2(A) FOR ANY AMOUNT
OF INDEMNIFIABLE LOSSES IN EXCESS OF THE SUM OF THE CLOSING PURCHASE PRICE AND
THE PURCHASE PRICE OF THE ASSETS PURCHASED PURSUANT TO THE ASSET SALE AND
PURCHASE AGREEMENT (WITHOUT DUPLICATION OF AMOUNTS RECOVERED PURSUANT TO CLAUSE
TWELFTH OF THE ASSET SALE AND PURCHASE AGREEMENT).

(III)                               IN ADDITION TO THE LIMITATIONS SET FORTH IN
CLAUSES (I) AND (II) ABOVE, THE INDEMNIFICATION OBLIGATION WITH RESPECT TO ANY
LOSS SUFFERED BY BUYER WITH RESPECT TO A PARTICULAR COMPANY OR SUBSIDIARY SHALL
BE APPORTIONED BETWEEN THE SELLERS IN ACCORDANCE WITH THE PRO RATA PERCENTAGE
INTERESTS SET FORTH ON EXHIBIT A HERETO, PROVIDED, THAT IF ANY LOSS SUFFERED BY
BUYER DOES NOT DIRECTLY RELATE TO A SPECIFIC COMPANY OR SUBSIDIARY AND CANNOT BE
APPORTIONED BETWEEN THE SELLERS IN ACCORDANCE WITH EXHIBIT A, THE
INDEMNIFICATION OBLIGATION WITH RESPECT TO SUCH LOSS SHALL BE APPORTIONED
BETWEEN THE SELLERS WITH CARGILL BEARING 80% OF SUCH INDEMNIFICATION OBLIGATION
AND SMIP BEARING 20% OF SUCH INDEMNIFICATION OBLIGATION.


(C)                                  A BUYER INDEMNIFIED PARTY, WITH RESPECT TO
ITSELF ONLY AND NOT ANY OTHER BUYER INDEMNIFIED PARTY, EXCEPT THAT EACH OF
NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA., AMERICAN GENERAL LIFE
INSURANCE COMPANY AND AMERICAN GENERAL LIFE AND ACCIDENT INSURANCE COMPANY MAY
ACT ON BEHALF OF EACH OTHER, SHALL GIVE THE SELLERS WRITTEN NOTICE OF ANY CLAIM,
ASSERTION, EVENT OR PROCEEDING BY OR IN RESPECT OF A THIRD PARTY AS TO WHICH
SUCH BUYER INDEMNIFIED PARTY MAY REQUEST INDEMNIFICATION HEREUNDER OR AS TO
WHICH THE DEDUCTIBLE MAY BE APPLIED AS SOON AS IS PRACTICABLE AND IN ANY EVENT
WITHIN THIRTY (30) DAYS OF THE TIME THAT SUCH BUYER INDEMNIFIED PARTY LEARNS OF
SUCH CLAIM, ASSERTION, EVENT OR PROCEEDING; PROVIDED, HOWEVER, THAT THE FAILURE
TO SO NOTIFY THE SELLERS SHALL NOT AFFECT RIGHTS TO INDEMNIFICATION HEREUNDER
EXCEPT TO THE EXTENT THAT SELLERS (OR ANY INDEMNIFYING SELLER) ARE PREJUDICED BY
SUCH FAILURE.  THE SELLERS SHALL HAVE THE RIGHT TO DIRECT, THROUGH COUNSEL OF
ITS OWN CHOOSING, THE DEFENSE OR SETTLEMENT OF ANY SUCH CLAIM OR PROCEEDING AT
THE EXPENSE OF SUCH SELLERS.  IF THE SELLERS ELECT TO ASSUME THE DEFENSE OF ANY
SUCH CLAIM OR PROCEEDING, THE SELLERS SHALL CONSULT WITH THE BUYER INDEMNIFIED
PARTY FOR THE PURPOSE OF ALLOWING THE BUYER INDEMNIFIED PARTY TO PARTICIPATE IN
SUCH DEFENSE.  A BUYER INDEMNIFIED PARTY SHALL PROVIDE AND SHALL CAUSE THE
COMPANIES TO PROVIDE, AS APPLICABLE, THE SELLERS AND COUNSEL WITH ACCESS TO ITS

25


--------------------------------------------------------------------------------





TABLE OF CONTENTS


RECORDS AND PERSONNEL RELATING TO ANY SUCH CLAIM, ASSERTION, EVENT OR PROCEEDING
DURING NORMAL BUSINESS HOURS AND SHALL OTHERWISE COOPERATE WITH THE SELLERS IN
THE DEFENSE OR SETTLEMENT THEREOF, AND SELLERS SHALL REIMBURSE BUYER INDEMNIFIED
PARTY FOR ALL ITS REASONABLE OUT-OF-POCKET EXPENSES IN CONNECTION THEREWITH IN
ACCORDANCE WITH THIS AGREEMENT.  IF THE SELLERS ELECT TO DIRECT THE DEFENSE OF
ANY SUCH CLAIM OR PROCEEDING, BUYER INDEMNIFIED PARTY SHALL NOT PAY, OR PERMIT
TO BE PAID, ANY PART OF ANY CLAIM OR DEMAND ARISING FROM SUCH ASSERTED LIABILITY
UNLESS THE SELLERS CONSENT IN WRITING TO SUCH PAYMENT OR UNLESS THE SELLERS,
SUBJECT TO THE LAST SENTENCE OF THIS SECTION 7.2(C), WITHDRAW FROM THE DEFENSE
OF SUCH ASSERTED LIABILITY OR UNLESS A FINAL JUDGMENT FROM WHICH NO APPEAL MAY
BE TAKEN BY OR ON BEHALF OF SELLERS IS ENTERED AGAINST BUYER INDEMNIFIED PARTY
FOR SUCH LIABILITY.  IF THE SELLERS FAIL TO DEFEND OR IF, AFTER COMMENCING OR
UNDERTAKING ANY SUCH DEFENSE, THE SELLERS FAIL TO PROSECUTE OR WITHDRAW FROM
SUCH DEFENSE, BUYER INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO UNDERTAKE THE
DEFENSE OR SETTLEMENT THEREOF, AT SELLERS’ EXPENSE.  IF THE BUYER INDEMNIFIED
PARTY ASSUMES THE DEFENSE OF ANY SUCH CLAIM OR PROCEEDING PURSUANT TO THIS
SECTION 7.2(C) AND PROPOSES TO SETTLE SUCH CLAIM OR PROCEEDING PRIOR TO A FINAL
JUDGMENT THEREON OR TO FOREGO ANY APPEAL WITH RESPECT THERETO, THEN THE BUYER
INDEMNIFIED PARTY SHALL GIVE THE SELLERS PROMPT WRITTEN NOTICE THEREOF, AND THE
SELLERS SHALL HAVE THE RIGHT TO PARTICIPATE IN THE SETTLEMENT OR ASSUME OR
REASSUME THE DEFENSE OF SUCH CLAIM OR PROCEEDING.  SELLERS SHALL NOT BE ENTITLED
TO SETTLE OR DISPOSE OF ANY THIRD-PARTY CLAIM IF SUCH SETTLEMENT OR DISPOSITION
WOULD REASONABLY BE EXPECTED TO HAVE AN ADVERSE EFFECT ON A BUYER INDEMNIFIED
PARTY FOR ANY PERIOD AFTER THE CLOSING DATE, WITHOUT THE PRIOR WRITTEN CONSENT
OF THE BUYER, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED.

7.3                                 Treatment of Indemnity Payments.  All
payments made by Sellers or Buyer, as the case may be, to or for the benefit of
the other parties pursuant to this Article 7 shall be treated as adjustments to
the purchase price for tax purposes, and such agreed treatment shall govern for
purposes of this Agreement.

7.4                                 Remedies Not Exclusive.  Notwithstanding
anything herein or the other Transaction Documents to the contrary, no party
hereto or thereto shall have the right to seek rescission of this Agreement or
the other Transaction Documents, except in the case of fraud, in which case such
remedy shall be available.  Subject to the immediately preceding sentence,
nothing in this Agreement or the other Transaction Documents, including any
indemnification to which Buyer is entitled pursuant to this Article 7, shall be
construed to limit any right of Buyer to seek any remedy available at law or in
equity, provided, that Buyer only shall be entitled to seek money damages
pursuant to the terms of this Article 7 (except in the case of fraud, in which
case the Buyer shall continue to have the right to any remedy available at law
or in equity).


8.                                      GENERAL PROVISIONS

8.1                                 Notices.  All notices, requests, claims,
demands and other communications under this Agreement will be in writing and
will be deemed given if delivered personally, sent by overnight courier
(providing proof of delivery), or via facsimile to the parties at the following
addresses (or at such other address for a party as specified by like notice):

26


--------------------------------------------------------------------------------




Table of Contents

If to each Company, to:

c/o FirstCity Mexico, Inc.
6400 Imperial Drive (Delivery only)
P.O. Box 8216
Waco, Texas 76712-8216
Attn:  Legal Department
Facsimile: 254-761-2953

with copy to:

Haynes and Boone, LLP
901 Main Street, Suite 3100
Dallas, Texas  75202
Attn:  Paul H. Amiel
Facsimile: 214-200-0555

If to SMIP, to:

c/o FirstCity Mexico, Inc.
6400 Imperial Drive (Delivery only)
P.O. Box 8216
Waco, Texas 76712-8216
Attn:  Legal Department
Facsimile: 254-761-2953

with copy to:

Haynes and Boone, LLP
901 Main Street, Suite 3100
Dallas, Texas  75202
Attn:  Paul H. Amiel
Facsimile:  214-200-0555

If to Cargill, to:

Cargill Financial Services International, Inc.
12700 Whitewater Drive
Minnetonka, Minnesota 55343-9439
Attn:  Adam Bernier
Facsimile:  952-984-3905

27


--------------------------------------------------------------------------------




Table of Contents

with a copy to:

Cargill Financial Services International, Inc.
12700 Whitewater Drive
Minnetonka, Minnesota 55343-9439
Attn:  James D. Dingel
Facsimile:  952-404-6344

If to Buyer, to:

Bidmex Holding, LLC
c/o FirstCity Mexico, Inc.
6400 Imperial Drive (Delivery only)
P.O. Box 8216
Waco, Texas 76712-8216
Attn:  Legal Department
Facsimile: 254-761-2953

with a copy to:

AIG Global Investment Group
599 Lexington Avenue, 25th Floor
New York, New York 10022
Attn:  Afsar Farman-Farmaian, Esq.
General Counsel, AIG Capital Recovery Group
Facsimile: 866-729-7836

and

Goodwin Procter  LLP
599 Lexington Avenue
New York, NY 10022
Attn:  Andrew Weidhaas/Alyssa Grikscheit
Facsimile:  212-355-3333

8.2                                 Fees and Expenses.  Except as provided
otherwise herein, in the Commitment Letter or in the Escrow Agreement, each of
Buyer, on the one hand, and Sellers, on the other hand, shall bear its own
expenses in connection with the negotiation and the consummation of the
transactions contemplated by this Agreement.

8.3                                 Interpretation.  When a reference is made in
this Agreement to an Article, Section, Schedule or Exhibit, such reference will
be to an Article or Section of, or a Schedule or Exhibit to, this Agreement
unless otherwise indicated.  Any Schedule hereto may be delivered on a CD-ROM
disc provided that such disc is in a user-friendly format as agreed by the
parties hereto.  The table of contents and headings contained in this Agreement
are for reference purposes only and will not affect in any way the meaning or
interpretation of this Agreement.

28


--------------------------------------------------------------------------------




Table of Contents

Whenever the words “include,” “includes” or “including” are used in this
Agreement, they will be deemed to be followed by the words “without
limitation.”  The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement will refer to this Agreement as a whole and
not to any particular provision of this Agreement.  All terms used herein with
initial capital letters have the meanings ascribed to them herein and all terms
defined in this Agreement will have such defined meanings when used in any
certificate or other document made or delivered pursuant hereto unless otherwise
defined therein.  The definitions contained in this Agreement are applicable to
the singular as well as the plural forms of such terms and to the masculine as
well as to the feminine and neuter genders of such term.  Any agreement,
instrument or statute defined or referred to herein or in any agreement or
instrument that is referred to herein means such agreement, instrument or
statute as from time to time amended, modified or supplemented, including (in
the case of agreements or instruments) by waiver or consent and (in the case of
statutes) by succession of comparable successor statutes and references to all
attachments thereto and instruments incorporated therein.  References to a
Person are also to its permitted successors and assigns.

8.4                                 Counterparts.  This Agreement may be
executed in one or more counterparts, all of which will be considered one and
the same agreement and will become effective when one or more counterparts have
been signed by each of the parties and delivered to the other parties.

8.5                                 Amendments.  This Agreement may not be
amended or modified, nor may compliance with any condition or covenant set forth
herein be waived, except by a writing duly and validly executed by Buyer, each
Company and the Sellers, or in the case of a waiver, the party waiving
compliance.

8.6                                 Entire Agreement; Severability.  This
Agreement (including the exhibits, schedules, documents and instruments referred
to herein), the Funds Flow Memorandum, the Put Option Agreement, the Escrow
Agreement and Section 4 of the Commitment Letter as incorporated into the Escrow
Agreement, constitute the entire agreement, and supersedes all prior agreements
and understandings, both written and oral, among the parties with respect to the
subject matter of this Agreement.  If any term, condition or other provision of
this Agreement is found to be invalid, illegal or incapable of being enforced by
virtue of any rule of law, public policy or court determination, all other
terms, conditions and provisions of this Agreement shall nevertheless remain in
full force and effect.

8.7                                 Third Party Beneficiaries.  Except as
expressly provided in this Agreement, each party hereto intends that this
Agreement shall not benefit or create any right or cause of action in or on
behalf of any Person other than the parties hereto.  Notwithstanding the
foregoing, any member of the Buyer that is also a party to this Agreement may
enforce any or all of Buyer’s rights hereunder.

8.8                                 Governing Law.  This Agreement will be
governed by, and construed in accordance with, the internal laws of the State of
New York, United States of America (without giving effect to any choice of law
or conflict of law provision or rule that would cause the application of the
laws of any other jurisdiction), and any dispute hereunder shall be subject to
resolution solely in any court of competent jurisdiction in the State of New
York.

29


--------------------------------------------------------------------------------




Table of Contents

8.9                                 Assignment.  Neither this Agreement nor any
of the rights, interests or obligations under this Agreement may be assigned, in
whole or in part, by operation of law or otherwise by the parties hereto without
the prior written consent of each Company, the Sellers and the Buyer.  Any
assignment in violation of the preceding sentence will be void.  Subject to the
preceding sentence, this Agreement will be binding upon, inure to the benefit
of, and be enforceable by, the parties and their respective successors and
assigns.

8.10                           Consent to Jurisdiction.  Each of the parties
hereby consents to personal jurisdiction, service of process and venue in the
federal or state courts of the State of New York, United States for any claim,
suit or proceeding arising under this Agreement, or in the case of a third party
claim subject to indemnification hereunder, in the court where such claim is
brought.

8.11                           Mutual Drafting.  The parties hereto are
sophisticated and have been represented by attorneys throughout the transactions
contemplated hereby who have carefully negotiated the provisions hereof.  As a
consequence, the parties do not intend that the presumptions of laws or rules
relating to the interpretation of contracts against the drafter of any
particular clause should be applied to this Agreement or any agreement or
instrument executed in connection herewith, and therefore waive their effects.

8.12                           Acknowledgment.  The parties hereto acknowledge
that AIG Equity Sales Corp., an Affiliate of AIG, has been retained as a
placement agent for the 4(2) Notes and its fees are payable by SRL Master.

8.13                           Remedies.  It is specifically understood and
agreed that any breach of the provisions of this Agreement or any other
agreement executed and delivered pursuant to this Agreement by any party hereto
will result in irreparable injury to the other parties hereto, that the remedy
at law alone will be an inadequate remedy for such breach, and that, in addition
to any other remedies which they may have, such other parties may enforce their
respective rights by actions for specific performance (to the extent permitted
by Law).


8.14                           WAIVER.


(A)                                  FOR AND IN CONSIDERATION OF THE AMOUNT TO
BE PAID TO EACH SELLER UNDER THIS AGREEMENT (PROVIDED THE SAME IS PAID), AND THE
ADDITIONAL COVENANTS AND PROMISES SET FORTH IN THIS AGREEMENT, FROM AND AFTER
THE CLOSING DATE, EACH SELLER, ON BEHALF OF ITSELF AND ITS ASSIGNS, HEIRS,
BENEFICIARIES, CREDITORS, REPRESENTATIVES, AGENTS AND AFFILIATES INVOLVED IN THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE COMPREHENSIVE TRANSACTION
DOCUMENTS TO WHICH IT IS A PARTY (COLLECTIVELY, THE “RELEASING PARTIES”), HEREBY
FULLY, FINALLY AND IRREVOCABLY RELEASES, ACQUITS AND FOREVER DISCHARGES BUYER,
EACH COMPANY AND THE MANAGERS, OFFICERS, DIRECTORS, PARTNERS, GENERAL PARTNERS,
LIMITED PARTNERS, MANAGING DIRECTORS, MEMBERS, TRUSTEES, SHAREHOLDERS,
REPRESENTATIVES, EMPLOYEES, PRINCIPALS, AGENTS, AFFILIATES, PARENTS,
SUBSIDIARIES, JOINT VENTURES, PREDECESSORS, SUCCESSORS, ASSIGNS, BENEFICIARIES,
HEIRS, EXECUTORS, PERSONAL OR LEGAL REPRESENTATIVES, INSURERS AND ATTORNEYS OF
ANY OF THEM INVOLVED IN THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE
COMPREHENSIVE TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY (COLLECTIVELY, THE
“RELEASED PARTIES”) FROM ANY AND ALL COMMITMENTS, ACTIONS, DEBTS, CLAIMS,
COUNTERCLAIMS, SUITS, CAUSES OF ACTION, DAMAGES, DEMANDS, LIABILITIES,
OBLIGATIONS, COSTS, EXPENSES,

30


--------------------------------------------------------------------------------





TABLE OF CONTENTS


AND COMPENSATION OF EVERY KIND AND NATURE WHATSOEVER, PAST, PRESENT, OR FUTURE,
AT LAW OR IN EQUITY, WHETHER KNOWN OR UNKNOWN, CONTINGENT OR OTHERWISE, WHICH
SUCH RELEASING PARTIES, OR ANY OF THEM, HAD, HAS, OR MAY HAVE HAD AT ANY TIME IN
THE PAST UNTIL AND INCLUDING THE DATE OF THIS AGREEMENT AGAINST THE RELEASED
PARTIES, OR ANY OF THEM, WHICH RELATE TO OR ARISE OUT OF SUCH RELEASING PARTY’S
PRIOR RELATIONSHIP WITH THE COMPANIES OR THE SUBSIDIARIES OR THEIR LENDERS OR
ITS RIGHTS OR STATUS AS A MEMBER, OFFICER, EMPLOYEE OR DIRECTOR OF THE COMPANIES
AND FURTHER INCLUDING ANY CLAIMS OF FRAUD OR FRAUDULENT INDUCEMENT IN CONNECTION
WITH THE NEGOTIATION, EXECUTION AND PERFORMANCE OF THIS AGREEMENT AND THE OTHER
COMPREHENSIVE TRANSACTION DOCUMENTS SET FORTH ON EXHIBIT C HERETO TO WHICH SUCH
SELLER IS A PARTY IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT (COLLECTIVELY, FOR THE PURPOSES OF THIS SECTION 8.13 “CAUSES OF
ACTION”).


(B)                                 EACH SELLER HEREBY REPRESENTS TO THE
RELEASED PARTIES THAT SUCH SELLER (I) HAS NOT ASSIGNED ANY CAUSES OF ACTION OR
POSSIBLE CAUSES OF ACTION AGAINST ANY RELEASED PARTY, (II) FULLY INTENDS TO
RELEASE ALL CAUSES OF ACTION AGAINST THE RELEASED PARTIES INCLUDING UNKNOWN AND
CONTINGENT CAUSES OF ACTION, AND (III) HAS CONSULTED WITH COUNSEL WITH RESPECT
TO THE EXECUTION AND DELIVERY OF THIS GENERAL RELEASE AND HAS BEEN FULLY
APPRISED OF THE CONSEQUENCES HEREOF.  FURTHERMORE, EACH SELLER FURTHER AGREES
NOT TO INSTITUTE ANY LITIGATION, LAWSUIT, CLAIM OR ACTION AGAINST ANY RELEASED
PARTY WITH RESPECT TO THE RELEASED CAUSES OF ACTION.


(C)                                  EACH SELLER HEREBY REPRESENTS AND WARRANTS
THAT IT HAS ACCESS TO ADEQUATE INFORMATION REGARDING THE TERMS OF THIS
AGREEMENT, THE SCOPE AND EFFECT OF THE RELEASES SET FORTH HEREIN, AND ALL OTHER
MATTERS ENCOMPASSED BY THIS AGREEMENT TO MAKE AN INFORMED AND KNOWLEDGEABLE
DECISION WITH REGARD TO ENTERING INTO THIS AGREEMENT.  EACH SELLER FURTHER
REPRESENTS AND WARRANTS THAT IT HAS NOT RELIED UPON ANY COMPANY, BUYER OR ANY OF
THE RELEASED PARTIES IN DECIDING TO ENTER INTO THIS AGREEMENT AND HAS INSTEAD
MADE ITS OWN INDEPENDENT ANALYSIS AND DECISION TO ENTER INTO THIS AGREEMENT.


(D)                                 EACH SELLER HEREBY IRREVOCABLY WAIVES ANY
RIGHTS OF FIRST REFUSAL, PREEMPTIVE RIGHTS, RIGHTS TO PURCHASE OR OTHER RIGHTS
THAT SUCH SELLER MAY HAVE WITH RESPECT TO ANY SECURITIES OF ANY OF THE COMPANIES
OR THE SUBSIDIARIES, WHETHER UNDER LAW, LLC OPERATING AGREEMENTS, CERTIFICATES
OF FORMATION OR OTHER ORGANIZATIONAL DOCUMENTS, BY CONTRACT OR OTHERWISE.


9.                                      DEFINITIONS

9.1                                 Definitions.  For purposes of this
Agreement, the following terms shall have the meanings set forth below:

“4(2) Notes”:  the notes to be issued by SRL Master to Buyer in a private
placement pursuant to Section 4(2) of the Securities Act, the terms of which
notes shall provide for follow-on issuances of such notes;

An “Affiliate” of any Person means with respect to any Person, any other Person
that directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with such Person; provided, however,
that for purposes of this Agreement

31


--------------------------------------------------------------------------------




Table of Contents

American International Group, Inc. is an independent entity and is not
controlled by or under the control of any Person.  For purposes of this
definition, the term “control” (including the terms “controlled by” and “under
common control with”) means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.

“Acquired Assets” means (i) the Portfolio owned by Residencial Oeste as of the
close of business on the Valuation Date including all cash flow from such
Portfolio arising after the Valuation Date reduced by (x) Asset Level Expenses
(as defined in the Servicing Agreement) incurred with respect to the assets
comprising that Portfolio, and (y) Servicing Fees (as defined in the Servicing
Agreement) related to that Portfolio, in each instance incurred after the
Valuation Date;

“AIG Asset Purchase Price” means 85% of the agreed upon value, in Mexican Pesos,
of the Acquired Assets to be paid in U.S. Dollars at the Exchange Rate to
acquire the Acquired Assets pursuant to the Asset Sale and Purchase Agreement,
dated as of the date hereof;

“AIG Escrowed Funds” means US$5,000,000 deposited by AIG Global Asset Management
Holdings Corp. with Escrow Agent pursuant to the Escrow Agreement, plus any
interest thereon;

“Asset Sale and Purchase Agreement” means the Asset Sale and Purchase Agreement,
among Cargill, SMIP, Bidmex Acquisition, LLC, Residencial Oeste 2 and
Residencial Oeste, in form mutually acceptable to Buyer and the Sellers;

“Assumed Loans” means each Seller Loan to the Sellers SRLs set forth on Exhibit
F hereto;

“Balance Sheet” means the unaudited balance sheet of the Company along with the
audited balance sheet of the Subsidiaries as of December 31, 2005;

“Business Day” means any calendar day that is not Saturday, Sunday or a day on
which banking institutions in New York, New York, Waco, Texas or, to the extent
applicable, Mexico City, Mexico are authorized or obligated by Law or executive
order to be closed;

“Cargill Escrowed Funds” means US$3,000,000 deposited by Cargill with the Escrow
Agent pursuant to the Escrow Agreement, plus any interest thereon;

“Code” means the Internal Revenue Code of 1986, as amended;

“Commitment Letter” means the letter agreement entered among the Sellers and AIG
Global Asset Management Holdings Corp., dated as of May 30, 2006, establishing
the terms of this Agreement and the other transaction documents;

“Comprehensive Transaction Documents” means the documents listed on Exhibit C
hereto;

32


--------------------------------------------------------------------------------




Table of Contents

“Contract” means any agreement, arrangement, bond, insurance policy, commitment,
franchise, indemnity, indenture, instrument, lease, license, insurance policy or
understanding, whether or not in writing;

“Encumbrances” means any and all mortgages, charges (fixed or floating),
pledges, liens, options, rights to acquire, assignments by way of security,
trust arrangements for the purpose of providing security or any other security
interest of any kind;

“Escrow Agent” means Chicago Title Insurance Company;

“Escrow Agreement” mean the escrow agreement entered among the Sellers and AIG,
dated as of May 30, 2006, establishing the terms of the Cargill Escrowed Funds
and AIG Escrowed Funds;

“Exchange Rate” means the U.S. Dollar/Mexican Peso exchange rate used for
payment of obligations denominated in foreign currency payable in Mexico
published by Mexican Central Bank (Banco de México) in the Federal Official
Gazette (Diario Oficial de la Federación) (or equivalent daily authoritative
public source if the Diario Oficial de la Federación should cease publication or
cease publishing exchange rate data) on the business day immediately preceding
the Closing Date;

“Foreign Competition Statutes” means the Mexican Ley Federal de Competencia
Economica;

“Funds Flow Memorandum” means the funds flow memorandum, dated as of the date
hereof, detailing the fund transfers in the connection with the transactions
contemplated hereby;

“Knowledge” means (i) with respect to the Companies, the actual knowledge after
reasonable inquiry of the Sellers and/or the manager or employees of the manager
of the Companies, (ii) with respect to the Sellers, the actual knowledge after
reasonable inquiry of key employees of the Sellers or its Affiliates and (ii)
with respect to the Subsidiaries, the actual knowledge after reasonable inquiry
of the manager or employees of the manager of Companies or the manager or
employees of the manager of the Subsidiaries, including in each case Buddy
Leigh, Terry DeWitt, Rick Vander Woude, Enrique Moran, Joe Greak, Tomas Ennis,
Michael Smithers, Ernesto Elorduy, Sergio Rivas and Bryan Baker;

“Law” means any constitutional provision, statute or other law, rule,
regulation, ordinance or interpretation of any Governmental Authority and any
Order;

“Losses” means any and all losses, liabilities, damages, claims, awards,
judgments, costs and expenses (including, without limitation, reasonable
attorneys’ fees) actually suffered or incurred by such Person;

“Material Adverse Effect” means a material adverse effect on the assets,
liabilities, condition (financial or other), business, results of operations or
prospects of the Companies, the Subsidiaries or the Portfolios;

33


--------------------------------------------------------------------------------


Table of Contents

“Mexican GAAP” means Mexican generally accepted accounting principles,
consistently applied;

“MKM Entities” means MKM III Corp. and MKM IV Corp., either of which shall be
the owner of 100% of the equity interests in SRL Master;

“Order” means any decree, injunction, judgment, order, ruling, assessment or
writ of any Governmental Authority;

“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization or other
entity;

“Portfolio” means each of the 11 residential and commercial, Mexican
Peso-denominated, non-performing loan portfolios, and any cash and other assets
derived from such portfolios (including without limitation real or personal
property), purchased by the Seller SRLs owned by SMIP and Cargill from financial
institutions in Mexico during the period from December 1998 to March 2005 as
listed on Exhibit G;

“Pre-Closing Period” shall mean any taxable year or period that ends on or
before the Closing Date and, with respect to any taxable year or period
beginning before and ending after the Closing Date, the portion of such taxable
year or period ending on and including the Closing Date.  For purposes of this
Agreement, in the case of any taxable year or period of a Company or a
Subsidiary which includes the Closing Date (but does not end on that day), (i)
Property Taxes allocable to the Pre-Closing Period shall be equal to the amount
of such Property Taxes for the entire taxable year or period multiplied by a
fraction, the numerator of which is the number of days during the taxable year
or period that are in the Pre-Closing Period and the denominator of which is the
number of days in the entire taxable year or period, and (ii) Taxes (other than
Property Taxes) of a Company or a Subsidiary for the Pre-Closing Period shall be
computed as if such taxable year or period (and the taxable year or period of
any entity taxable as a partnership in which the Company or the Subsidiary owns
a direct or indirect interest) ended as of the close of business on the Closing
Date;

“Property Taxes” means real, personal and intangible ad valorem property Taxes;

“Put Option Agreement” means the Put Option Agreement, dated as of the date
hereof, by and among the Buyer, Recuperación de Carteras Mexicanas, S. de R.L.
de C.V., Bidmex 6, LLC, Strategic Mexican Investment Partners 2, L.P. and
Cargill;

“Residencial Oeste” means Residencial Oeste, S. de R.L. de C.V.;

“Residencial Oeste 2” means Residencial Oeste 2, S. de R.L. de C.V.;

“Seller Loans” means any outstanding indebtedness of any Seller SRL to any
Seller or any Company;

“Seller SRL” means each of the Subsidiaries and Residencial Oeste, which hold a
Portfolio (collectively, the “Seller SRLs”);

34


--------------------------------------------------------------------------------




Table of Contents

“Servicing Agreement” means the Servicing Agreement among the Subsidiaries and
FirstCity Mexico, S.A. de C.V., in form mutually acceptable to Buyer and the
Sellers;

“SMIP Asset Purchase Price” means 15% of the agreed upon value, in Mexican
Pesos, of the Acquired Assets to be paid in U.S. Dollars at the Exchange Rate to
acquire the Acquired Assets pursuant to the Asset Sale and Purchase Agreement,
dated as of the date hereof;

“SRL Master” means Notmex, S. de R.L. de C.V., a sociedad de responsabilidad
limitada de capital variable which will issue the 4(2) Notes and the equity
interests of which will be approximately 100% owned by the MKM Entities;

“SRL Notes” means the notes evidencing the Seller Loans;

“Transaction Documents” means, including, without limitation, collectively, this
Agreement and (i) the Asset Sale and Purchase Agreement among Bidmex
Acquisition, LLC, Residencial Oeste 2 and Residencial Oeste, (ii) Buyer’s
Limited Liability Company Agreement, (iii) the amendment and restatements to
each Company’s LLC Agreement, (iv) the Servicing Agreement among the
Subsidiaries and FirstCity Mexico, S.A. de C.V., (v) the Escrow Agreement;
(vi) and Section 4 of the Commitment Letter as incorporated into the Escrow
Agreement;

“U.S. GAAP” means U.S. generally accepted accounting principles, consistently
applied; and

“Valuation Date” means the close of business as of February 28, 2006, the cut
off date used to value the cash flows generated by the Portfolios.

9.2           Other Definitions.  Each of the following defined terms has the
meaning given such term in the Section set forth opposite such defined term:

Term

 

Section

 

 

 

Accountants

 

1.3(a)

AIG

 

Preamble

Agreement

 

Preamble

Balance Sheet

 

2.7(a)

Buyer

 

Preamble

Buyer Indemnified Party

 

7.2(a)

Cargill

 

Preamble

Causes of Action

 

8.13(a)

Closing

 

1.4

Closing Date

 

1.4

Closing Purchase Price

 

1.2

Closing Reconciliation

 

1.3(a)

Companies

 

Preamble

Company

 

Preamble

Company Certificate

 

2.1(a)

 

35


--------------------------------------------------------------------------------




Table of Contents

 

 

Term

 

Section

 

 

 

Company LLC Agreement

 

2.1(a)

Deductible

 

7.2(b)

Dispute Notice

 

1.3(a)

ERISA

 

2.13

Financial Statements

 

2.7

Final Closing Reconciliation

 

1.3(a)

Foreign Competition Statutes

 

2.10(a)

Governmental Authority

 

2.10(a)

Guarantee

 

6.1(q)

Liability

 

2.8

Membership Interests

 

Recitals

Permits

 

2.17

Purchase Price

 

1.2

Released Parties

 

8.13(a)

Releasing Parties

 

8.13(a)

SEC

 

2.25

Securities Act

 

4.1

Seller Entities

 

Preamble

Sellers

 

Preamble

SMIP

 

Preamble

Subsidiaries

 

2.2

Subsidiary

 

2.2

Tax

 

2.12

Taxes

 

2.12

Taxing Authority

 

2.12

Tax Returns

 

2.12

Unaudited Balance Sheet

 

2.7(b)

Valuation Date

 

2.7(b)

[Remainder of page intentionally left blank]

36


--------------------------------------------------------------------------------


Table of Contents

IN WITNESS WHEREOF, the parties hereto have caused this Interest Purchase and
Sale Agreement to be signed by their respective officers thereunto duly
authorized, all as of the date first written above.

 

COMPANIES:

 

 

 

 

 

NAMEX, LLC

 

 

 

 

 

By: FirstCity Mexico, Inc., its Manager

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name: James T. Sartain

 

 

 

Title:   President

 

 

 

 

 

 

 

 

BIDMEX, LLC

 

 

 

 

 

By: FirstCity Mexico, Inc., its Manager

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name: James T. Sartain

 

 

 

Title:   President

 

 

 

 

 

 

 

 

BIDMEX II, LLC

 

 

 

 

 

By: FirstCity Mexico, Inc., its Manager

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name: James T. Sartain

 

 

 

Title:   President

 

 

 

 

 

 

 

 

BIDMEX 3, LLC

 

 

 

 

 

By: FirstCity Mexico, Inc., its Manager

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name: James T. Sartain

 

 

 

Title:   President

 

Signature page to Interest Purchase and Sale Agreement


--------------------------------------------------------------------------------




 

Table of Contents

 

 

BIDMEX 4, LLC

 

 

 

 

 

By: FirstCity Mexico, Inc., its Manager

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name: James T. Sartain

 

 

 

Title:   President

 

 

 

 

 

 

 

 

BIDMEX 5, LLC

 

 

 

 

 

By: FirstCity Mexico, Inc., its Manager

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name: James T. Sartain

 

 

 

Title:   President

 

 

 

 

 

 

 

 

BIDMEX 7, LLC

 

 

 

 

 

By: FirstCity Mexico, Inc., its Manager

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name: James T. Sartain

 

 

 

Title:   President

 

 

 

 

 

 

 

 

BIDMEX 8, LLC

 

 

 

 

 

By: FirstCity Mexico, Inc., its Manager

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name: James T. Sartain

 

 

 

Title:   President

 

 

 

 

 

 

 

 

BIDMEX 9, LLC

 

 

 

 

 

By: FirstCity Mexico, Inc., its Manager

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name: James T. Sartain

 

 

 

Title:   President

 

Signature page to Interest Purchase and Sale Agreement


--------------------------------------------------------------------------------




 

Table of Contents

 

 

BIDMEX 10, LLC

 

 

 

 

 

By: FirstCity Mexico, Inc., its Manager

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name: James T. Sartain

 

 

 

Title:   President

 

 

 

 

 

 

 

 

BIDMEX XI, LLC

 

 

 

 

 

By: FirstCity Mexico, Inc., its Manager

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name: James T. Sartain

 

 

 

Title:   President

 

Signature page to Interest Purchase and Sale Agreement


--------------------------------------------------------------------------------




 

Table of Contents

 

 

SELLERS:

 

 

 

 

 

CARGILL FINANCIAL SERVICES
INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name: Richard Luke Toft

 

 

 

Title:   Assistant Vice President

 

 

 

 

 

 

 

 

STRATEGIC MEXICAN INVESTMENT
PARTNERS, L.P.

 

 

 

 

 

By: FirstCity Mexico, Inc., its Manager

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name: James T. Sartain

 

 

 

Title:   President

 

 

 

 

 

 

 

 

 

 

BUYER:

 

 

 

 

 

BIDMEX HOLDING, LLC

 

 

 

 

 

By: FirstCity Mexico, Inc., its Manager

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name: James T. Sartain

 

 

 

Title:   President

 

Signature page to Interest Purchase and Sale Agreement


--------------------------------------------------------------------------------




 

Table of Contents

 

 

AIG ENTITIES:

 

 

 

 

 

NATIONAL UNION FIRE INSURANCE
COMPANY OF PITTSBURGH, PA.

 

 

 

 

 

By: AIG Global Investment Corp.,

 

 

 

its investment adviser

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

AMERICAN GENERAL LIFE INSURANCE
COMPANY

 

 

 

 

 

By: AIG Global Investment Corp.,

 

 

 

its investment adviser

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

AMERICAN GENERAL LIFE AND ACCIDENT
INSURANCE COMPANY

 

 

 

 

 

By: AIG Global Investment Corp.,

 

 

 

its investment adviser

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

Signature page to Interest Purchase and Sale Agreement


--------------------------------------------------------------------------------




Table of Contents

EXHIBIT A

 

Sellers; Membership Interests; Purchase Price Allocation

Cargill Financial Services International, Inc.

Name

 

Membership
Interests
Owned

 

Membership
Interests To
Be Sold

 

Purchase
Price Allocation

 

Pro Rata
Percentage
Interest

 

 

 

 

 

 

 

 

 

 

 

Namex, LLC

 

68.055556

%

68.055556

%

$

MxP 3,042,764

 

68.055556

%

 

 

 

 

 

 

 

 

 

 

Bidmex, LLC

 

78.979525

%

78.979525

%

$

MxP 169,931,557

 

78.979525

%

 

 

 

 

 

 

 

 

 

 

Bidmex II, LLC

 

82.643072

%

82.643072

%

$

MxP 125,443,919

 

82.643072

%

 

 

 

 

 

 

 

 

 

 

Bidmex 3, LLC

 

77.478494

%

77.478494

%

$

MxP 102,892,990

 

77.478494

%

 

 

 

 

 

 

 

 

 

 

Bidmex 4, LLC

 

70.000000

%

70.000000

%

$

MxP 72,670,564

 

70.000000

%

 

 

 

 

 

 

 

 

 

 

Bidmex 5, LLC

 

70.000000

%

70.000000

%

$

MxP 40,380,606

 

70.000000

%

 

 

 

 

 

 

 

 

 

 

Bidmex 7, LLC

 

70.000000

%

70.000000

%

$

MxP 28,356,275

 

70.000000

%

 

 

 

 

 

 

 

 

 

 

Bidmex 8, LLC

 

70.000000

%

70.000000

%

$

MxP 29,665,300

 

70.000000

%

 

 

 

 

 

 

 

 

 

 

Bidmex 9, LLC

 

85.000000

%

85.000000

%

$

MxP 318,310,048

 

85.000000

%

 

 

 

 

 

 

 

 

 

 

Bidmex 10, LLC

 

75.000000

%

75.000000

%

$

MxP 31,479,750

 

75.000000

%

 

 

 

 

 

 

 

 

 

 

Bidmex XI, LLC

 

75.000000

%

75.000000

%

$

MxP 18,178,664

 

75.000000

%

 

Exhibit A to Interest Purchase and Sale Agreement


--------------------------------------------------------------------------------




Table of Contents

Strategic Mexican Investment Partners, L.P.

 

 

 

Membership
Interests
Owned

 

Membership
Interests To
Be Sold

 

Purchase
Price Allocation

 

Pro Rata
Percentage
Interest

 

 

 

 

 

 

 

 

 

 

 

Namex, LLC

 

31.944444

%

31.944444

%

$

MxP 1,428,236

 

31.944444

%

 

 

 

 

 

 

 

 

 

 

Bidmex, LLC

 

21.020475

%

21.020475

%

$

MxP 45,227,444

 

21.020475

%

 

 

 

 

 

 

 

 

 

 

Bidmex II, LLC

 

17.356928

%

17.356928

%

$

MxP 26,346,081

 

17.356928

%

 

 

 

 

 

 

 

 

 

 

Bidmex 3, LLC

 

22.521506

%

22.521506

%

$

MxP 29,909,010

 

22.521506

%

 

 

 

 

 

 

 

 

 

 

Bidmex 4, LLC

 

30.000000

%

30.000000

%

$

MxP 31,144,528

 

30.000000

%

 

 

 

 

 

 

 

 

 

 

Bidmex 5, LLC

 

30.000000

%

30.000000

%

$

MxP 17,305,974

 

30.000000

%

 

 

 

 

 

 

 

 

 

 

Bidmex 7, LLC

 

30.000000

%

30.000000

%

$

MxP 12,152,689

 

30.000000

%

 

 

 

 

 

 

 

 

 

 

Bidmex 8, LLC

 

30.000000

%

30.000000

%

$

MxP 12,713,700

 

30.000000

%

 

 

 

 

 

 

 

 

 

 

Bidmex 9, LLC

 

15.000000

%

15.000000

%

$

MxP 56,172,361

 

15.000000

%

 

 

 

 

 

 

 

 

 

 

Bidmex 10, LLC

 

25.000000

%

25.000000

%

$

MxP 10,493,250

 

25.000000

%

 

 

 

 

 

 

 

 

 

 

Bidmex XI, LLC

 

25.000000

%

25.000000

%

$

MxP 6,059,555

 

25.000000

%

 


--------------------------------------------------------------------------------




Table of Contents

EXHIBIT B

Form of Closing Reconciliation

Exhibit B to Interest Purchase and Sale Agreement


--------------------------------------------------------------------------------




Table of Contents

 

EXHIBIT C

Comprehensive Transaction Documents

1.                                       The Agreement

2.                                       Asset Sale and Purchase Agreement

3.                                       Put Option Agreement

4.                                       Guarantee

5.                                       Funds Flow Memorandum

6.                                       Limited Liability Company Agreement of
Buyer

7.                                       Offering Circular with respect to
issuance of 4(2) Notes

8.                                       The 4(2) Notes

9.                                       The SRL Notes

10.                                 The Escrow Agreement (including, by
incorporation, Section 4 of the Commitment Letter)

11.                                 Amended and Restated Company LLC Agreements

12.                                 Servicing Agreement between FirstCity
Mexico, S.A. de C.V. and the Subsidiaries

13.                                 Termination of all existing servicing
agreements among FirstCity Mexico, S.A. de C.V. and the Subsidiaries

14.                                 Powers of Attorney from Residencial Oeste,
S. de R.L. de C.V. to Residencial Oeste 2, S. de R.L. de C.V., and from
Residencial Oeste 2, S. de R.L. de C.V. to the relevant authorized person

15.                                 Evidence of ownership of shares and loan
interests formerly held by Other Investors and lack of encumbrances or
liabilities with respect thereto

16.                                 Evidence of contribution of all Seller Loans

17.                                 Evidence of assignment (and release, if any)
of the pledges for the promissory notes with respect to the Seller Loans

18.                                 Good standing certificates for the Companies

Exhibit C to Interest Purchase and Sale Agreement


--------------------------------------------------------------------------------




Table of Contents

 

19.           Officers’ certificates required by this Agreement and the Asset
Sale and Purchase Agreement

 

20.                                 Closing opinions

21.                                 Resolutions and consents evidencing AIG,
Cargill and SMIP approval for the transactions contemplated by this Agreement
and the Asset Sale and Purchase Agreement

22.                                 Document notifying transaction before the
Mexican Antitrust Commission

23.                                 Evidence of approval of the registration of
the 4(2) Notes with Comisíon Nacional Bancaria y de Valores (National Banking
and Securities Commission)

24.                                 Constituent documents of SRL Master, Bidmex
Acquisition, LLC and Residencial Oeste 2, S. de R.L. de C.V.


--------------------------------------------------------------------------------




Table of Contents

EXHIBIT D

Contributed Subsidiary Loans

Nafin

Santander

Serfin

Cremi

Bancrecer

Bital

Intervened

Intervened 2

Banamex

Bancomext

Intervened 3

Exhibit D to Interest Purchase and Sale Agreement


--------------------------------------------------------------------------------




Table of Contents

EXHIBIT E

Refinanced Subsidiary Loans

Bancrecer

Bital

Intervened

Intervened 2

Banamex

Bancomext

Intervened 3

Exhibit E to Interest Purchase and Sale Agreement


--------------------------------------------------------------------------------




Table of Contents

EXHIBIT F

Assumed Loans

Nafin

Santander

Serfin

Cremi

Exhibit F to Interest Purchase and Sale Agreement


--------------------------------------------------------------------------------




Table of Contents

EXHIBIT G

Subsidiary Portfolios

Exhibit G to Interest Purchase and Sale Agreement


--------------------------------------------------------------------------------